Exhibit 10.1
Execution Version
PURCHASE AGREEMENT
GEOEYE, INC.
Series A Convertible Preferred Stock
Purchase Agreement
March 22, 2010
Cerberus Satellite LLC
c/o Cerberus Capital Management, L.P.
22nd Floor
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
     GeoEye, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to Cerberus Satellite LLC (the “Purchaser”) 115,000 (or, if the
EnhancedView Imagery Acquisition Contract is awarded to the Company on a
Non-Conforming Basis, 80,000) aggregate number of shares of its Series A
Convertible Preferred Stock (the “Securities”) with an initial liquidation
preference of $1,000 per share and an initial Conversion Price of $30.00
(provided that in the event that the EnhancedView Imagery Acquisition Contract
has not been awarded to the Company in a definitive, final decision for which
the GAO bid protest period has expired and is not in full force and effect (such
date the “Initial Award Date”) on or prior to June 30, 2010, then the Conversion
Price shall decrease by 0.5% for each month (prorated for partial months)
between July 1, 2010 and the earlier of (x) September 30, 2010 and (y) the
Initial Award Date) at a price equal to 97.5% of the aggregate initial
liquidation preference of the Securities. The terms of the Series A Convertible
Preferred Stock of the Company will be as set forth in the Certificate of
Designations for such series of preferred stock in the form attached hereto as
Exhibit A (the “Certificate of Designations”) which Securities shall be
convertible into the Company’s common stock, par value $0.01 per share (the
“Common Stock”), in accordance with the terms of the Certificate of Designations
(as converted, collectively, the “Conversion Shares”).
     The Securities will be sold to the Purchaser without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom.
     Holders of the Securities (including the Purchaser and its direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date and substantially in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Registrable Securities referred to
in the Registration Rights Agreement.





--------------------------------------------------------------------------------



 



     The Company hereby confirms its agreement with the Purchaser concerning the
purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities. (a) The Company agrees to issue
and sell the Securities to the Purchaser as provided in this Agreement, and the
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees to purchase
from the Company the Securities at the price and on the terms set forth in this
Agreement. The Company will not be obligated to deliver any of the Securities
except upon payment for such applicable Securities to be purchased on the
Closing Date as provided herein.
     (b) The Purchaser represents, warrants and agrees that:
     (i) The Purchaser is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) or an accredited investor within
the meaning of Rule 501(a) under the Securities Act;
     (ii) The Purchaser is acquiring the Securities for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
the Purchaser does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act;
     (iii) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities and the Conversion
Shares which have been requested by the Purchaser. The Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Purchaser or its advisors, if any, or its representatives shall
modify, amend or affect the Purchaser’s right to rely on the Company’s
representations and warranties contained herein. The Purchaser understands that
its investment in the Securities and the Conversion Shares involves a high
degree of risk. The Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities and the Conversion Shares; and
     (iv) The Purchaser understands that no Governmental Authority has passed on
or made any recommendation or endorsement of the Securities and the Conversion
Shares or the fairness or suitability of the investment in the Securities and
the Conversion Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Securities and the Conversion Shares.
     (c) The Purchaser acknowledges and agrees that the Company and, for
purposes of the opinion to be delivered to the Purchaser pursuant to
Sections 5(e), Latham & Watkins LLP,

2



--------------------------------------------------------------------------------



 



counsel for the Company, may rely upon the accuracy on the Closing Date of the
representations and warranties of the Purchaser, and compliance by the Purchaser
with its agreements, contained in paragraph (b) above, and the Purchaser hereby
consents to such reliance.
     2. Payment and Delivery. (a) Payment for and delivery of the Securities
(the “Closing”) will be made at the offices of Schulte Roth & Zabel LLP at
10:00 A.M., New York City time five (5) business days following the satisfaction
or waiver of the conditions set forth in Sections 5 and 6 (other than conditions
that by their nature are to be satisfied on the Closing Date, but subject to the
satisfaction or waiver of such conditions on the Closing Date), or at such other
time or place on the same or such other date as the Purchaser and the Company
may agree upon in writing. The time and date of the Closing is referred to
herein as the “Closing Date.”
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Purchaser against delivery to the Purchaser of one or more certificates
representing the Securities, with any transfer taxes payable in connection with
the sale of the Securities duly paid by the Company. The certificates
representing the Securities will be made available for inspection by the
Purchaser not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
     3. Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser that:
     (a) SEC Documents. Except as disclosed in the Filed SEC Documents, since
January 1, 2007, the Company has timely filed all SEC Documents required to be
filed by it with the Commission. Except to the extent that information contained
in any Filed SEC Document has been revised or superseded by a later Filed SEC
Document, as of their respective filings dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission thereunder applicable to the SEC Documents,
and none of the SEC Documents contain (or at the time they were filed with the
Commission, contained) any untrue statement of a material fact or omit (or, at
the time they were filed with the Commission, omitted) to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Except to the extent that information contained in any Delivered
Additional Information has been revised or superseded by later Delivered
Additional Information, none of the Additional Information, other than the
projections and other forward-looking statements described in Section 3(jj),
contains (or, at the time provided to the Purchaser or its affiliates,
contained) any untrue statement of a material fact or omits (or, at the time
provided to the Purchaser or its affiliates, omitted) to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
     (b) Financial Statements. Except to the extent that a Filed SEC Document is
revised or superseded by a later Filed SEC Document , the financial statements
and the related notes thereto included or incorporated by reference in each of
the SEC Documents present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified, such financial

3



--------------------------------------------------------------------------------



 



statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered thereby (“GAAP”), (except as may be indicated on the notes
thereto or, in the case of an interim financial statement, for normal recurring
year-end adjustments that are not material in nature or amount), and the other
financial information included or incorporated by reference in each of SEC
Documents has been derived from the accounting records of the Company and its
subsidiaries and presents fairly the information shown thereby.
     (c) No Material Adverse Effect. Since September 30, 2009 (i) no Material
Adverse Effect has occurred and is continuing; (ii) through the date hereof,
there has not been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock; and (iii) through the date hereof, neither the Company nor any of
its subsidiaries has entered into any transaction or agreement that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; except in the case of each of clauses (i),
(ii) and (iii), as otherwise disclosed in the Filed SEC Documents.
     (d) Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, (i) reasonably be expected to have a Material
Adverse Effect or (ii) reasonably be expected to impair in any material respect
the ability of the Company to perform its obligations when due under this
Agreement or any other Transaction Document. The Company has no subsidiary other
than the subsidiaries listed in Schedule 3(d) to this Agreement.
     (e) Capitalization. As of March 18, 2010, the authorized capital stock of
the Company consists of 50,000,000 shares of Common Stock, of which as of the
date hereof, 21,105,983 are issued and outstanding and 2,707,930 shares are
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. The outstanding shares of a capital stock or other equity
interests of the Company and each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and, in the
case of the subsidiaries, except with respect to the liens securing the
Company’s 9.625% Senior Secured Notes due 2015 (the “Senior Secured Notes”) and
inchoate liens arising by operation of law, are owned directly or indirectly by
the Company, free and clear of an lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party. Except
as set forth on Schedule 3(e): (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights; (ii) except for the
Securities, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or

4



--------------------------------------------------------------------------------



 



exercisable or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company, any of its subsidiaries is or may become bound to issue additional
capital stock of the Company, any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries;
(iii) except for the Registration Rights Agreement and the registration rights
agreement relating to the Company’s Floating Rate Senior Notes due 2016 (the
“Floating Rate Senior Notes”) and the Senior Secured Notes there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act; (iv) except for the Securities, the Floating Rate Senior Notes, the Senior
Secured Notes and Article IV of the Company’s Certificate of Incorporation,
there are no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (v) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities or the Conversion Shares. Except as set forth on Schedule 3(e) or
as permitted pursuant to the indenture for the Senior Secured Notes (the “Senior
Secured Notes Indenture”) and the indenture for the Floating Rate Senior Notes
(the “Floating Rate Senior Notes Indenture”), there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound.
     (f) Due Authorization. The Company has the power and authority to execute
and deliver this Agreement, the Securities, the Certificate of Designations and
the Registration Rights Agreement (collectively, the “Transaction Documents”)
and to perform its obligations hereunder and thereunder; and all action required
to be taken for the due and proper authorization, execution and delivery of each
of the Transaction Documents and the consummation of the transactions
contemplated thereby has been duly and validly taken.
     (g) The Certificate of Designations. The Certificate of Designations has
been duly authorized by the Company and, when duly executed and delivered in
accordance with its terms by the Company and filed with the Secretary of State
of the State of Delaware, will constitute a valid and legally binding agreement
of the Company enforceable against the Company in accordance with its terms; and
upon the filing of the Certificate of Designations with the Secretary of State
of the State of Delaware pursuant to Section 4(l) prior to the Closing the
Certificate of Designations will be in full force and effect, enforceable
against the Company in accordance with its terms.
     (h) The Securities. The Securities have been duly authorized by the Company
and, when duly executed, issued and delivered as provided in the Certificate of
Designations and paid for as provided herein, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance

5



--------------------------------------------------------------------------------



 



with their terms and shall be free from all preemptive or similar rights or
other Liens and will be entitled to the rights and preferences set forth in the
Certificate of Designations; as of the Closing Date, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals 150% the maximum number of shares of Common Stock issuable upon
conversion of the Securities (assuming for purposes hereof, that the Securities
are convertible at the Conversion Price and without taking into account any
limitations on the conversion of the Securities set forth in the Certificate of
Designations). Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or other Liens,
with the holders being entitled to all rights accorded to a holder of Common
Stock.
     (i) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by the Company; and the Registration
Rights Agreement has been duly authorized by the Company and on the Closing Date
will be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”) and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.
     (j) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any Governmental Order, rule or
regulation of any Governmental Authority, except, in the case of clauses
(ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, (x) reasonably be expected to have a Material
Adverse Effect or (y) reasonably be expected to impair in any material respect
the ability of the Company to perform its obligations when due under this
Agreement or any other Transaction Document.
     (k) No Conflicts. The execution, delivery and performance by the Company of
each of the Transaction Documents to which it is a party, the issuance and sale
of the Securities (including the Conversion Shares) and reservation for issuance
of the Conversion Shares and compliance by the Company with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a

6



--------------------------------------------------------------------------------



 



party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any Governmental Authority (including the
rules and regulations of The NASDAQ Global Select Market (the “Principal
Market”), except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, (x) reasonably be expected to have a Material Adverse Effect or
(y) reasonably be expected to impair in any material respect the ability of the
Company to perform its obligations when due under this Agreement or any other
Transaction Document.
     (l) No Consents Required. Except as set forth on Schedule 3(l), no material
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority is required for the execution, delivery and
performance by the Company of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities (including the Conversion
Shares) and reservation for issuance of the Conversion Shares and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities and the Conversion Shares by the Purchaser.
     (m) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits, protests, arbitrations, claims, challenges or
proceedings (collectively, “Litigation”) pending to which the Company or any of
its subsidiaries is or may be a party or to which any property of the Company or
any of its subsidiaries is or may be the subject and no such Litigation is, to
the Knowledge of the Company, threatened or contemplated by any Governmental
Authority or by others that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, would (i) reasonably be
expected to have a Material Adverse Effect or (ii) reasonably be expected to
impair in any material respect the ability of the Company to perform its
obligations when due under this Agreement or any other Transaction Document.
     (n) Independent Accountants. Each of KPMG LLP and BDO Seidman, LLP, who
have certified certain financial statements of the Company and its subsidiaries,
at all applicable times have been independent public accountants with respect to
the Company and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.
     (o) Real and Personal Property. The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all Liens except those that (i) are Permitted Liens, (ii) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (iii) would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Filed SEC Documents,

7



--------------------------------------------------------------------------------



 



(x) each of the Satellites are in good operating condition and (y) the Company
and its subsidiaries have maintained in good operating condition and repair
(subject to ordinary wear and tear) all other material items of real and
personal property of the Company and its subsidiaries.
     (p) Title to Intellectual Property. In all material respects, the Company
and its subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) (collectively, the “Intellectual Property”)
necessary for the conduct of their respective businesses as currently conducted.
The conduct of the Company and its subsidiaries’ respective businesses as
currently conducted will not conflict with any Intellectual Property rights of
others, and the Company and its subsidiaries have not received any written
notice of any claim of infringement of or conflict with any Intellectual
Property rights of others, except in each case that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (q) No Undisclosed Relationships. As of the date hereof, except as
disclosed in the Filed SEC Documents, no relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of the Company or
any of its subsidiaries, on the other hand, that would be required to be
disclosed in a registration statement on Form S-4 pursuant to Rule 404 of
Regulation S-K.
     (r) Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
Conversion Shares and the application of the proceeds thereof as described in
Section 4(b) none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).
     (s) Taxes. Except as set forth in the Filed SEC Documents or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have paid all federal, state,
local and foreign taxes (except for any taxes that are reasonably contested in
good faith and as for which adequate reserves are established in accordance with
generally accepted accounting principles) and filed all tax returns required to
be paid or filed through the date hereof; and except as otherwise disclosed in
the Filed SEC Documents, there is no tax deficiency that has been, or would
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets except for any tax
deficiency that, individually or together with any other tax deficiency of the
Company and its subsidiaries, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (t) Licenses and Permits. The Company and its subsidiaries possess all
licenses, approvals, certificates, permits and other authorizations issued by,
and have made all declarations, notifications and filings with, the appropriate
Governmental Authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their

8



--------------------------------------------------------------------------------



 



respective businesses as described in the Filed SEC Documents, except where the
failure to possess or make the same would not, individually or in the aggregate,
(x) reasonably be expected to have a Material Adverse Effect or (y) reasonably
be expected to impair in any material respect the ability of the Company to
perform its obligations when due under this Agreement or any other Transaction
Document; and except as described in the Filed SEC Documents, to the Knowledge
of the Company (i) neither the Company nor any of its subsidiaries has received
notice of any revocation or material and adverse modification of any such
license, certificate, permit or authorization, (ii) there are no events, facts,
changes or circumstances that would reasonably be expected to result in any such
license, certificate, permit or authorization not being renewed in the ordinary
course and (iii) there are no events facts, changes or circumstances that would
reasonably be expected to result in any material license, certificate, permit or
authorization required for GeoEye-2 not being obtained.
     (u) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the Knowledge of the
Company, is contemplated or threatened and to the Knowledge of the Company there
is no existing or imminent labor disturbance by, or dispute with, the employees
of any of the Company’s or any of the Company’s subsidiaries’ principal
suppliers, contractors or customers, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (v) Compliance With Environmental Laws. (i) The Company and its
subsidiaries (A) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health or safety, the environment, hazardous
or toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”), (B) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses, and
(C) have not received notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and to the Knowledge of the Company there is
no event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in the Filed SEC Documents, (A) there are no proceedings that are
pending, or that are Known by the Company to be contemplated, against the
Company or any of its subsidiaries under any Environmental Laws in which a
Governmental Authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company has no Knowledge of any failures to comply with or
changes in compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a material effect on the capital expenditures, earnings or competitive position
of the Company and its subsidiaries, and (C) none of the Company and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.

9



--------------------------------------------------------------------------------



 



     (w) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, Governmental Orders, rules and
regulations, including but not limited to ERISA and the Code, except where the
failure to maintain compliance with such terms and requirements would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) (A) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (B) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived, has occurred or is reasonably expected to occur; (C) the
fair market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (D) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(E) neither the Company nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).
     (x) Disclosure Controls. Except as disclosed in the Filed SEC Documents,
the Company and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a — 15(e) of the Exchange Act)
that is designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a — 15 of the Exchange Act as of June 30, 2009.
     (y) Accounting Controls. Except as disclosed in the Filed SEC Documents,
the Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a — 15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or Persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. Except as disclosed in the Filed SEC
Documents, the Company and its subsidiaries maintain internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in

10



--------------------------------------------------------------------------------



 



conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. To
the Knowledge of the Company, except as disclosed in the Filed SEC Documents,
there are no material weaknesses or significant deficiencies in the Company’s
internal controls.
     (z) Insurance. Schedule 3(z) sets forth all insurance of the Company and
its subsidiaries that are in effect as of the date hereof. The Company and its
subsidiaries have insurance covering against losses and risks in such amounts as
is reasonably prudent and customary in the business in which they are engaged;
and neither the Company nor any of its subsidiaries has Knowledge of any events
or circumstances that would reasonably be expected to result in the Company not
being able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at a cost that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
insurance set forth on Schedule 3(z) complies with the requirements of the
indenture for the Company’s Senior Secured Notes. To the Knowledge of the
Company, it will be able to obtain insurance for or in connection with GeoEye-2
at the levels and amounts required by the Senior Secured Notes Indenture.
     (aa) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the Knowledge of the Company, any director, officer, employee, agent,
consultant, reseller, distributor, channel partner or other representative of
the Company or any of its subsidiaries, or any other Person acting on behalf of
or in concert with the Company or any of its subsidiaries, has, directly or
indirectly, (i) used any funds for any unlawful contribution, gift, gratuity,
entertainment or other unlawful expense related to political activity; (ii) made
any payment or offered, promised or authorized the payment of anything of value,
regardless of form, whether in money, property or services, to any foreign or
domestic government official or employee, or any political party, candidate for
political office or official or employee of a public international organization,
for the purpose of influencing any act or decision of any official or government
entity or securing any improper advantage; (iii) violated or is in violation of
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made or offered any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
     (bb) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Litigation by or before any Governmental Authority involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.
     (cc) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the Knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company

11



--------------------------------------------------------------------------------



 



or any of its subsidiaries is currently a prohibited person pursuant to or in
violation of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
     (dd) Solvency. On and immediately after the Closing Date, the Company
(after giving effect to the issuance of the Securities and the other
transactions related thereto as described in each of the Transaction Documents)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company is not less
than the total amount required to pay the liabilities of the Company on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) the Company is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this Agreement
and the other Transaction Documents, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature; and
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged.
     (ee) No Restrictions on Subsidiaries. Except as permitted by both the
Senior Secured Notes Indenture (as in effect on the date hereof) and the
Floating Rate Notes Indenture (as if it were in effect since the date hereof),
no subsidiary of the Company is currently prohibited, directly or indirectly,
under any agreement or other instrument to which it is a party or is subject,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s material properties or assets to the Company or any other
subsidiary of the Company.
     (ff) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any Person (other than
this Agreement) that would give rise to a valid claim against any of them or the
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities and the Conversion Shares.
     (gg) No Integration. Neither the Company nor any of its affiliates has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
and the Conversion Shares in a manner that would require registration of the
Securities and the Conversion Shares under the Securities Act or cause this
offering, issuance or sale of the Securities and the Conversion Shares to
require the approval of the stockholders of the Company for purposes of the
Securities Act or any applicable stockholder approval provisions, including

12



--------------------------------------------------------------------------------



 



under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.
     (hh) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other Person acting on its or their
behalf (other than the Purchaser, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.
     (ii) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 1(b) and
its compliance with its agreements set forth therein, it is not necessary to
register the Securities under the Securities Act in connection with the issuance
and sale of the Securities and the Conversion Shares to the Purchaser (other
than the registration requirements pursuant to the Registration Rights
Agreement).
     (jj) Forward-Looking Statements. Except to the extent that a Filed SEC
Document or Delivered Additional Information is revised or superseded by a later
Filed SEC Document or by later Delivered Additional Information, as applicable,
the projections and other forward-looking statements (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in any of the SEC Documents or Additional Information have been prepared in good
faith on the basis of (i) assumptions, methods and tests stated therein which
are believed by the Company to be reasonable and (ii) information believed by
the Company to have been accurate based upon the information available to the
Company at the time such projections and other forward-looking statements were
furnished to the Purchaser.
     (kk) Statistical and Market Data. To the Knowledge of the Company, the
statistical and market-related data, as of the applicable dates of such SEC
Documents, included or incorporated by reference in each of the SEC Documents
was based on or derived from sources that are reliable and accurate in all
material respects.
     (ll) Sarbanes-Oxley Act. Except as disclosed in the Filed SEC Documents,
there is and has been no failure on the part of the Company or, to the Knowledge
of the Company, any of the Company’s directors or officers, in their capacities
as such, to comply in any material respect with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

13



--------------------------------------------------------------------------------



 



     (mm) Material Contracts.
          (i) Schedule 3(mm) sets forth a true, correct and complete list of all
of the Material Contracts as of the date hereof. The Company has delivered to,
or made available for inspection by, the Purchaser true, correct and complete
copies of each Material Contract as of the date hereof.
          (ii) Each Material Contract (A) is a valid and binding obligation of
the Company or its subsidiary that is a party thereto, enforceable against such
Person in accordance with its terms, subject to the Enforceability Exceptions,
(B) to the Knowledge of the Company, is a valid and binding obligation of each
other party thereto, enforceable against each such other party in accordance
with its terms, subject to the Enforceability Exceptions, and (C) is in all
material respects in full force and effect.
          (iii) Each of the Company and its subsidiaries that is a party to a
Material Contract has in all material respects performed its obligations under
such Material Contract, and has not and, to the Knowledge of the Company, none
of the other parties thereto has, violated any material provision of, or
committed or failed to perform any material action under, and no event or
condition exists, that would constitute a material default under such Material
Contract (and would not be with the lapse of time or the giving of notice be in
material default), and has not received from any other party thereto any notice
of such party’s intention to cancel, terminate or fail to renew any Material
Contract.
     (nn) Application of Takeover Protections; Rights Agreement. The Company
does not have any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provisions set forth in its Certificate of Incorporation (other
than to the extent set forth in Article IV of the Company’s Certificate of
Incorporation) or any of its certificates of designations or otherwise nor is
the Company subject to any laws of the jurisdiction of its formation or
incorporation which, in each case, is or could become applicable to the
Purchaser as a result of the transactions contemplated by this Agreement,
including the Company’s issuance of the Securities and the Conversion Shares and
the Purchaser’s ownership of the Securities and the Conversion Shares. The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
     (oo) EnhancedView Imagery Acquisition Bid. The Company submitted its bid on
March 8, 2010 for the EnhancedView Imagery Acquisition Contract on terms
consistent with the disclosures (the “Bid Disclosures”) made to the Purchaser by
the Company or any of its subsidiaries prior to March 4, 2010.
     4. Further Agreements of the Company. The Company covenants and agrees with
the Purchaser that:
     (a) Form D; Blue Sky Compliance. The Company will file a Form D with
respect to the Securities and the Conversion Shares as required under
Regulation D and will provide a copy thereof to the Purchaser promptly after
such filing. The Company will qualify the Securities and

14



--------------------------------------------------------------------------------



 



the Conversion Shares for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Purchaser shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities and the Conversion Shares; provided that the Company
shall not be required to (i) qualify as a foreign corporation or other entity or
as a dealer in securities in any such jurisdiction where it would not otherwise
be required to so qualify, (ii) file any general consent to service of process
in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
     (b) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities for capital expenditures associated with the design,
construction and launch of the Company’s GeoEye-2 Satellite and general
corporate purposes.
     (c) Supplying Information.
     (i) While the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company will,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.
     (ii) From the date hereof and until the earlier of the date that the
Securities are issued to the Purchaser and this Agreement is terminated pursuant
to Section 8, the Company shall as soon as practicable (and in no event, unless
waived by the Purchaser, later than five (5) business days prior to an
anticipated Closing Date) deliver to the Purchaser a monthly income statement
(including a statement that sets forth a reasonably detailed computation of
Adjusted EBITDA), a balance sheet and cash flow information for each calendar
month during such period. In the event that a calendar month shall end within
such five (5) business day period prior to the Closing Date, the Company shall
deliver such monthly information for such additional month promptly and, unless
waived by the Purchaser, in any case prior to the Closing Date.
     (iii) From the date hereof and until the earlier of the date that the
Securities are issued to the Purchaser and this Agreement is terminated pursuant
to Section 8, the Company shall cause its management to make themselves
reasonably available at reasonable times (without unreasonably interference with
the operations of the Company) to the Purchaser in order to respond to questions
and discuss the performance of the Company and the status of the EnhancedView
Imagery Acquisition Contract and related award process.
     (d) No Integration. Neither the Company nor any of its affiliates (other
than the Purchaser) will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security, that
is or will be integrated with the sale of the Securities and the Conversion
Shares in a manner that would require registration of the Securities under the
Securities Act or cause the offering, issuance or sale of the Securities and the

15



--------------------------------------------------------------------------------



 



Conversion Shares to be integrated with other offerings and sales for purposes
of any such stockholder approval provisions for purposes of the Securities Act
or any applicable stockholder approval provisions, including under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.
     (e) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other Person acting on its or their
behalf (other than the Purchaser, as to which no covenant is given) will solicit
offers for, or offer or sell, the Securities and the Conversion Shares by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.
     (f) Observer Rights and Board Representation. The Company agrees to take
all actions necessary in order to: (i) permit the board observer designated by
the Purchaser pursuant to the Certificate of Designations to assume such
position on the Closing Date; and (ii) permit the member of the Board of
Directors of the Company designated by the Purchaser pursuant to the Certificate
of Designations to assume such position on the Closing Date, including in the
case of clause (ii) increasing the size of the Board of Directors by one
director pursuant to Section 3.1 of the Fourth Amended and Restated Bylaws of
the Company and appointing such designee to become a member of the Board of
Directors as of the Closing Date pursuant to Section 3.2 of the Fourth Amended
and Restated Bylaws of the Company. In the event that the Purchaser would be
entitled to rights under Section 9 and/or 10 of the Certificate of Designations
after the date that no shares of Series A Convertible Preferred Stock remain
outstanding, the Company and the Purchaser shall enter into alternative
arrangements reasonably acceptable to the Purchaser to provide such rights to
the Purchaser to the extent permitted by applicable law (and if restricted in
any way by applicable law, substantially equivalent rights to the extent
permitted by such applicable law).
     (g) EnhancedView Imagery Acquisition Contract. In the event the Company or
one of its wholly-owned subsidiaries receives an award under the EnhancedView
Imagery Acquisition Contract, it shall promptly inform the Purchaser of such
award and whether or not the award was on a non-conforming basis (i.e., without
any requirement for posting any letter of credit, any cash collateralization
requirements or any other lien, bond, repayment guarantee, surety, pledged asset
or other credit support or financial protections for the benefit of the U.S.
government in connection with such EnhancedView Imagery Acquisition Contract, at
the time of such award or otherwise) (“Non-Conforming Basis”), and provide the
Purchaser with written copies of all award documentation the disclosure of which
is not prohibited by law. The Company shall also promptly inform the Purchaser
of the EnhancedView Imagery Acquisition Contract being awarded to any Person
other than the Company. The Company shall promptly inform the Purchaser of
(x) any information it receives regarding any actual or threatened Litigation
related to any such award to the Company (including before the U.S. Government
Accountability Office (“GAO”) or any other applicable Governmental Authority),
including copies of all written correspondence relating to such Litigation
received by the Company and, to the extent Known by the Company, a statement or
summary containing all material details relating to such Litigation and (y) to
the extent Known by the Company, a statement or summary describing all
developments and copies of all written communications related to the

16



--------------------------------------------------------------------------------



 



EnhancedView Imagery Acquisition Contract and the related award process. In the
event the EnhancedView Imagery Acquisition Contract is awarded to the Company on
a Non-Conforming Basis, then the Purchaser may, within five (5) business days
after the Company notifies the Purchaser in writing of such award on a
Non-Conforming Basis, give written notice to the Company of its exercise of its
option to purchase 80,000 shares of the Securities. In the event that the
EnhancedView Imagery Acquisition Contract is awarded in the initial award
process therefor to a party other than the Company, then the Purchaser may, at
any time thereafter, give written notice to the Company of its exercise of its
option to terminate its obligations hereunder, in which case this Agreement
shall be terminated pursuant to Section 8.
     (h) Litigation. In addition to the obligations under Section 4(g), in the
event the Company learns of any material Litigation involving the Company and/or
any of its subsidiaries it shall promptly so notify the Purchaser and deliver to
the Purchaser (1) to the extent Known by the Company, a statement or summary
containing all material details relating to such Litigation and (2) copies of
all written correspondence relating to such Litigation.
     (i) Compliance Policy and Procedure. The Company will use its reasonable
best efforts to complete as soon as practicable the documentation for its
updated regulatory compliance procedures in a manner materially consistent with
its discussion of such procedures with the Purchaser and its counsel.
     (j) Further Assurances. From the date hereof and until the Closing, the
Company shall, and shall cause its subsidiaries to, use reasonable best efforts
to do all things necessary, proper or advisable in order to consummate and make
effective the transactions contemplated by this Agreement (including satisfying
the conditions in Section 5) and the Transaction Documents as promptly as
practicable.
     (k) Interim Covenants. From the date hereof and until the Closing, the
Company shall comply with the terms of the Certificate of Designations as if it
were effective since March 4, 2010 (other than the provisions therein requiring
the payment or accrual of dividends to the Purchaser and other than the
restriction on the payment of dividends or other distributions under Section
11(f) of the Certificate of Designations for which an adjustment to the
Conversion Price will be made under Section 3(e)(iii) therein).
     (l) Filing of the Certificate of Designations. Prior to the Closing, the
Company shall file the Certificate of Designations, which shall be duly executed
by an officer of the Company, with the Secretary of State of the State of
Delaware.
     5. Conditions of Purchaser’s Obligations. The obligation of the Purchaser
to purchase Securities on the Closing Date as provided herein is subject to
(x) the performance in all material respects by the Company of its covenants and
other obligations hereunder and (y) to the following additional conditions:
     (a) EnhancedView Imagery Acquisition Contract. (i) The EnhancedView Imagery
Acquisition Contract shall have been awarded to the Company or one of its
wholly-owned subsidiaries in the initial award process under the EnhancedView
Imagery Acquisition

17



--------------------------------------------------------------------------------



 



Solicitation on or prior to September 30, 2010 (or such later date as the
Purchaser may from time to time designate in writing to the Company) (such date,
the “Award Outside Date”); (ii) the award of the EnhancedView Imagery
Acquisition Contract to the Company shall have been made on terms materially
consistent with the Company’s Bid Disclosures in a definitive, final decision
for which the GAO bid protest period has expired and shall be in full force and
effect; (iii) no Litigation against such award shall be pending or threatened
(including any bid protest before the GAO or any proceeding before any
applicable Governmental Authority) (and, in the case of a protest before the
GAO, such protest shall have been resolved in a binding and final manner by the
GAO) and such award shall not be stayed pursuant to any such protest or other
Litigation; (iv) the EnhancedView Imagery Acquisition Contract shall not have
been amended, supplemented, waived or otherwise modified since the date of its
award to the Company in any material respect that is adverse to the interests of
the Purchaser; (v) in the event that the EnhancedView Imagery Acquisition
Contract is awarded in the initial award process under the EnhancedView Imagery
Acquisition Solicitation to a party other than the Company, then the Purchaser
shall not have given notice of its intent to terminate its obligations pursuant
to Section 4(g); and (vi) if the EnhancedView Imagery Acquisition Contract shall
have been awarded to the Company on a Non-Conforming Basis, the Purchaser shall
have given written notice to the Company of its exercise of its option to
purchase 80,000 shares of the Securities pursuant to Section 4(g).
     (b) Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct on the date hereof and on
and as of the Closing Date; and the statements of the Company and its respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.
     (c) No Material Adverse Effect. Since September 30, 2009, no Material
Adverse Effect shall have occurred and be continuing except as has been
disclosed by the Company in the Filed SEC Documents.
     (d) Officer’s Certificate. The Purchaser shall have received at and as of
the Closing (i) a certificate, in a form reasonably satisfactory to the
Purchaser, of the Chief Executive Officer or the Chief Financial Officer of the
Company (A) confirming that the representations and warranties of the Company in
this Agreement are true and correct as of the date hereof and on and as of the
Closing Date and that the Company has complied in all material respects with all
covenants and other obligations and satisfied all conditions on their part to be
performed or satisfied hereunder on or prior to the Closing Date and
(B) confirming that since September 30, 2009, no Material Adverse Effect has
occurred and is continuing except as has been disclosed by the Company in the
Filed SEC Documents and (ii) a certificate, in a form reasonably satisfactory to
the Purchaser, of the General Counsel of the Company confirming the statements
set forth in Annex A-1 hereto.
     (e) Opinion of Counsel for the Company. Latham & Watkins LLP, counsel for
the Company, shall have furnished to the Purchaser, at the request of the
Company, its written opinion, dated the Closing Date and addressed to the
Purchaser, in form and substance reasonably satisfactory to the Purchaser, to
the effect set forth in Annex A-2 hereto.

18



--------------------------------------------------------------------------------



 



     (f) Opinion of General Counsel. The Company’s General Counsel, shall have
furnished to the Purchaser, at the request of the Company, his written opinion,
dated the Closing Date and addressed to the Purchaser, in form and substance
reasonably satisfactory to the Purchaser, to the effect set forth in Annex A-3
hereto.
     (g) Consents. (i) all mandatory waiting periods (and any extension thereof)
prescribed by the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended and the rules and regulations promulgated thereunder, shall have expired
or shall have been terminated and (ii) all other material consents, approvals,
authorizations, orders, registrations or qualifications of or with any
Governmental Authority that is required for the execution, delivery and
performance by the Company of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities (including the Conversion
Shares) and reservation for issuance of the Conversion Shares and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents and for the operation by the Company
of its business shall have been obtained and be in full force and effect.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any Governmental Authority that would, as of the Closing Date, prevent the
issuance or sale of the Securities or the Conversion Shares; and no injunction
or order of any federal, state or foreign court shall have been issued that
would, as of the Closing Date, prevent the issuance or sale of the Securities or
the Conversion Shares.
     (i) No Litigation. There shall exist no Litigation pending, or to the
Knowledge of the Company or the knowledge of the Purchaser, threatened in, or
before, any Governmental Authority which relates to the Securities or which has
any reasonable likelihood of having a Material Adverse Effect or having a
material adverse effect on (i) the ability of the Company or any of its
subsidiaries to perform their obligations under the Certificate of Designations
or (ii) the ability of the Purchaser to enforce the Certificate of Designations.
     (j) Good Standing. The Purchaser shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company in its
jurisdictions of organization and its good standing in such other material
jurisdictions as the Purchaser may reasonably request, in each case in writing
or any standard form of telecommunication, from the appropriate Governmental
Authorities of such jurisdictions.
     (k) Transaction Documents and Securities. The Purchaser shall have received
a counterpart of each of the Transaction Documents in form and substance
reasonably satisfactory to the Purchaser and the Securities being purchased by
the Purchaser at the Closing pursuant to this Agreement, which shall have been
executed and delivered by a duly authorized officer of the Company. The
Certificate of Designations shall have been filed with the Secretary of State of
the State of Delaware and shall be in full force and effect, enforceable against
the Company in accordance with its terms, and shall not have been amended.

19



--------------------------------------------------------------------------------



 



     (l) Insurance. The Company and its subsidiaries have insurance covering
against losses and risks in such amounts and with such coverage as is required
under all applicable material contractual and other requirements, including all
such requirements contained in the Senior Secured Notes Indenture or under any
other material Indebtedness or other agreement of the Company and its
subsidiaries.
     (m) Defaults. There shall not exist (including after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents)
any default or event of default under the Senior Secured Notes Indenture or
under the Floating Rate Senior Notes Indenture or under any other material
Indebtedness or other material agreement of the Company and its subsidiaries.
The Company shall have been in compliance since March 4, 2010 with the terms of
the Certificate of Designations, as if it were effective since such date (other
than the provisions therein requiring the payment or accrual of dividends).
     (n) Indebtedness. The Company and its subsidiaries shall not have any
Indebtedness outstanding other than Indebtedness under the Company’s Senior
Secured Notes and the Floating Rate Senior Notes Indenture and Indebtedness
permitted to be incurred under the Senior Secured Notes Indenture (as such
indenture is in effect on March 4, 2010) and the Floating Rate Senior Notes
Indenture (as if such indenture were in effect since March 4, 2010).
     (o) Fees and Expenses. The Company shall have paid or reimbursed, as
applicable, the Purchaser all fees and expenses required to be paid under the
Commitment Letter.
     (p) Certificate of the Transfer Agent. The Purchaser shall have received a
certificate dated as of the close of business on the business day immediately
prior to the Closing Date, reasonably satisfactory to the Purchaser, from the
transfer agent of the Company, confirming: (1) that the number of authorized
shares of Common Stock of the Company consist of 50,000,000 shares of Common
Stock and (2) the number of validly issued, fully paid and nonassessable shares
of Common Stock outstanding as of the Closing Date.
     (q) Outside Date. The Closing Date shall not be later than December 31,
2010 (the “Outside Date”).
     6. Condition of Company’s Obligations. The obligation of the Company to
sell Securities on the Closing Date as provided herein is subject to (x) the
Purchaser making payment for the Securities on the Closing Date against delivery
to the Purchaser of one or more certificates representing the Securities
pursuant Section 2(b) and (y) to the following additional conditions:
     (a) EnhancedView Imagery Acquisition Contract. (i) the EnhancedView Imagery
Acquisition Contract shall have been awarded to the Company in a definitive,
final decision for which the GAO bid protest period has expired and shall be in
full force and effect, and (ii) if the EnhancedView Imagery Acquisition Contract
shall have been awarded to the Company on a Non-Conforming Basis, the Purchaser
shall have given written notice to the Company of its exercise of its option to
purchase 80,000 shares of the Securities pursuant to Section 4(g), in

20



--------------------------------------------------------------------------------



 



which case the Company shall not be required to issue in excess of 80,000 shares
of the Securities.
     (b) Hart-Scott-Rodino. All mandatory waiting periods (and any extension
thereof) prescribed by the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended and the rules and regulations promulgated thereunder, shall have
expired or shall have been terminated.
     7. Indemnification.
     (a) Indemnification of the Purchaser. The Company agrees to indemnify and
hold harmless the Purchaser, its affiliates, directors and officers and each
Person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including reasonable legal fees and
other reasonable expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (i) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or (iii) any cause of action,
suit or claim brought or made against the Purchaser by a third party (including
for these purposes a derivative action brought on behalf of the Company) and
arising out of or resulting from (A) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (B) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (C) the status of the Purchaser or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents.
     (b) Notice and Procedures. If any suit, action, proceeding (including any
investigation by a Governmental Authority), claim or demand shall be brought or
asserted against any Person in respect of which indemnification may be sought
pursuant to paragraph (a) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) above except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under paragraph (a) above. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to paragraph (a) above that the Indemnifying Person
may designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying

21



--------------------------------------------------------------------------------



 



Person and the Indemnified Person shall have mutually agreed to the contrary;
(ii) the Indemnifying Person has failed within a reasonable time to retain
counsel reasonably satisfactory to the Indemnified Person; (iii) the Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
Indemnifying Person; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for the Purchaser,
its affiliates, directors and officers and any control Persons of the Purchaser
shall be designated in writing by Purchaser and any such separate firm for the
Company its directors and officers and any control Persons of the Company shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by the Indemnifying Person of such
request, and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request within 30 days after the date
of such settlement. No Indemnifying Person shall, without the written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (c) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination.
     (a) This Agreement may be terminated in the absolute discretion of the
Purchaser, by written notice (which, for the avoidance of doubt, may be by
electronic mail) to the Company, (i) if after the execution and delivery of this
Agreement and on or prior to the Closing Date any of the following events set
forth in this clause (i) shall have occurred after the date hereof (as compared
to the state of circumstances that existed on March 4, 2010) and prior to
Closing Date and shall be continuing (or the effects thereof shall be
continuing) at any time during the ten (10) business days prior to the Closing
Date (or such shorter time period as the Purchaser may from

22



--------------------------------------------------------------------------------



 



time to time designate in writing to the Company): (A) trading generally shall
have been suspended or materially limited on the New York Stock Exchange or the
over-the-counter market; (B) trading of any securities issued by the Company
shall have been suspended on any exchange or in any over-the-counter market;
(C) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; and (D) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis or other change, event or circumstance, either
within or outside the United States, that, in the judgment of the Purchaser, has
or could have a material and adverse effect on financial markets and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement and
the other Transaction Documents; (ii) after the Award Outside Date, if the
condition set forth in Section 5(a)(i) shall not have been satisfied prior to
the Award Outside Date; (iii) after the Outside Date; (iv) in the event that the
EnhancedView Imagery Acquisition Contract is awarded in the initial award
process therefor to a Person other than the Company; or (v) if the EnhancedView
Imagery Acquisition Contract shall have been awarded to the Company on a
Non-Conforming Basis and the Purchaser shall not have given written notice to
the Company of its exercise of its option to purchase 80,000 shares of the
Securities pursuant to Section 4(g) within the time period set forth therein.
     (b) This Agreement may be terminated in the absolute discretion of the
Company, by written notice (which, for the avoidance of doubt, may be by
electronic mail) to the Purchaser, if the EnhancedView Imagery Acquisition
Contract shall have been awarded to the Company on a Non-Conforming Basis and
the Purchaser shall not have given written notice to the Company of its exercise
of its option to purchase 80,000 shares of the Securities pursuant to Section
4(g) within the time period set forth therein.
     9. Competitors. The Purchaser hereby covenants and agrees not to directly
transfer any Securities in a privately negotiated transaction to any Person that
is a Competitor of the Company. As used herein, “Competitor” means any Person
set forth on Schedule 1 attached hereto and its controlled affiliates (including
successors thereof).
     10. Payment of Expenses. Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company
agrees to pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, except as otherwise set forth to the
contrary in any Transaction Document. In addition, whether or not the
transactions contemplated by this Agreement are consummated, the Company agrees
to pay and reimburse the fees and expenses of Purchaser as required pursuant to
the Commitment Letter.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling Persons referred to herein, and the affiliates,
officers and directors of the Purchaser. Nothing in this Agreement is intended
or shall be construed to give any other Person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein. No purchaser of Securities from the Purchaser shall be deemed to be a
successor merely by reason of such purchase.

23



--------------------------------------------------------------------------------



 



     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Purchaser
contained in this Agreement or made by or on behalf of the Company or the
Purchaser pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Company or the Purchaser.
     13. Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided:
     (a) the term “accumulated funding deficiency” has the meaning set forth in
Section 3(w);
     (b) the term “Additional Information” means all information provided by the
Company to the Purchaser or its affiliates prior to the Closing Date that is not
included in SEC Documents;
     (c) the term “Adjusted EBITDA” shall be determined in a manner consistent
with the computation of Adjusted EBITDA in the Company’s Form 10-Q for the
quarter ended September 30, 2009; provided, however, that any revenue or income
relating to advance payments (including any recognition of deferred revenue) for
GeoEye-2 and commissions, fees, discounts and expenses incurred or accrued in
connection with the issuance and purchase of the Securities and the Floating
Rate Senior Notes shall be excluded from the calculation thereof;
     (d) the term “affiliate” has the meaning set forth in Rule 405 under the
Securities Act;
     (e) the term “Affiliate Contract” means all Contracts between (i) the
Company or any of its subsidiaries, on one hand, and (ii) any of the Company’s
or any of its subsidiaries’ respective affiliates (other than the Company and
its subsidiaries) on the other hand;
     (f) the term “Award Outside Date” has the meaning set forth in
Section 5(a);
     (a) the term “Bid Disclosures” has the meaning set forth in Section 3(oo);
     (g) the term “business day” means any day other than a day on which banks
are permitted or required to be closed in New York City;
     (h) the term “Certificate of Designations” has the meaning set forth in the
Preamble;
     (i) the term “Closing” has the meaning set forth in Section 2(a);
     (j) the term “Closing Date” has the meaning set forth in Section 2(a);
     (k) the term “Code” means the Internal Revenue Code of 1986, as amended;
     (l) the term “Commission” has the meaning set forth in the Preamble;

24



--------------------------------------------------------------------------------



 



     (m) the term “Commitment Letter” means that certain letter agreement dated
as of March 4, 2010 by and between the Company and the Purchaser;
     (n) the term “Common Stock” has the meaning as forth in the Preamble;
     (o) the term “Company” has the meaning set forth in the Preamble;
     (p) the term “Company IP Agreements” means all licenses of Intellectual
Property (i) from the Company or any of its subsidiaries to any third party,
excluding licenses to customers and end users granted in the ordinary course of
business, and (ii) to the Company or any of its subsidiaries from any third
party;
     (q) the term “Company IT Agreements” means all agreements concerning the
use of Company IT Systems to which the Company or any of its subsidiaries is a
party;
     (r) the term “Company IT Systems” means all IT Systems which are used or
held for use in connection with the operation of the Company’s business;
     (s) the term “Competitor” has the meaning set forth in Section 9;
     (t) the term “Computer Software” means any and all computer programs,
including operating system and applications software, implementations of
algorithms, program interfaces, and databases whether in source code or object
code and all documentation, including user manuals, relating to the foregoing;
     (u) the term “Contingent Obligations” has the meaning set forth in the
Floating Rate Senior Notes Indenture;
     (v) the term “Contracts” means contracts, leases, licenses, arrangements,
notes, bonds, mortgages, indentures, franchise agreements, instruments,
commitments, undertakings and other agreements and binding obligations
(including any amendments and other modifications thereto), whether written or
oral, to which the Company or any of its subsidiary thereof is a party or by
which any of their respective businesses, properties or assets is bound as of
the date hereof;
     (w) the term “Controlled Group” has the meaning set forth in Section 3(w);
     (x) the term “Conversion Price” has the meaning set forth in the
Certificate of Designations;
     (y) the term “Conversion Shares” has the meaning set forth in the Preamble;
     (z) the term “Delivered Additional Information” means Additional
Information provided by the Company to the Purchaser or its Affiliates prior to
March 4, 2010;
     (aa) the term “disclosure controls and procedures” has the meaning set
forth in Section 3(x);

25



--------------------------------------------------------------------------------



 



     (bb) the term “Enforceability Exceptions” has the meaning set forth in
Section 3(i);
     (cc) the term “EnhancedView Imagery Acquisition Contract” means the
EnhancedView Imagery Acquisition Contract under the EnhancedView Imagery
Acquisition Solicitation;
     (dd) the term “EnhancedView Imagery Acquisition Solicitation” means the
“EnhancedView Imagery Acquisition Program Solicitation” (solicitation number
HM021009R0002);
     (ee) the term “Environmental Laws” has the meaning set forth in
Section 3(v);
     (ff) the term “ERISA” has the meaning set forth in Section 3(w);
     (gg) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended;
     (hh) the term “Filed SEC Documents” means the SEC Documents filed by the
Company on or prior to March 12, 2010, but excluding the disclosure in such SEC
Documents that is predictive or forward-looking in nature (including risk
factors set forth under the heading “Risk Factors” or the heading “Forward
Looking Statements”);
     (ii) the term “Floating Rate Senior Notes” has the meaning set forth in
Section 3(e).
     (jj) the term “Floating Rate Senior Notes Indenture” has the meaning set
forth in Section 3(e);
     (kk) the term “GAAP” has the meaning set forth in Section 3(b);
     (ll) the term “GAO” has the meaning set forth in Section 4(g);
     (mm) the term “GeoEye-1” means the Company’s satellite of the same name
first launched on September 6, 2008;
     (nn) the term “GeoEye-2” means the Company’s proposed satellite of the same
name to be placed into service pursuant to the EnhancedView Imagery Acquisition
Contract;
     (oo) the term “Governmental Authority” means any federal, national,
international, supranational, state, provincial, local or other government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body (including private arbitrators
or arbitral panels to the extent empowered to issue binding decisions),
including the Principal Market;
     (pp) the term “Governmental Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority;

26



--------------------------------------------------------------------------------



 



     (qq) the term “IKONOS” means the Company’s satellite of the same name
acquired in 2006 through the acquisition of Space Imaging, Inc.;
     (rr) the terms “include,” “includes” or “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”;
     (ss) the term “Indebtedness” has the meaning set forth in the Floating Rate
Senior Notes Indenture;
     (tt) the term “Indemnified Person” has the meaning set forth in
Section 7(b);
     (uu) the term “Indemnifying Person” has the meaning set forth in
Section 7(b);
     (vv) the term “Initial Award Date” has the meaning set forth in the
Preamble;
     (ww) the term “Intellectual Property” has the meaning set forth in
Section 3(p);
     (xx) the term “internal control over financial reporting” has the meaning
set forth in Section 3(y);
     (yy) the term “investment company” has the meaning set forth in
Section 3(r);
     (zz) the term “Investment Company Act” has the meaning set forth in
Section 3(r);
     (aaa) the term “IT Systems” means all Computer Software and all electronic
data processing, data communication lines, telecommunication lines, firmware,
hardware, Internet websites and other information technology equipment;
     (bbb) the term “Knowledge of the Company” means the best knowledge of each
of Matt O’Connell, Joseph Greeves, William Schuster, William Warren and Daniel
Connors, after due inquiry of other employees of the Company and its
subsidiaries who, in such Person’s reasonable judgment, are primarily
responsible for the applicable matter, and the terms “to the Company’s
Knowledge,” “Known by the Company” and similar phrases and “Knowledge” of a
specified officer each have a corresponding meaning;
     (ccc) the term “Liens” has the meaning set forth in the Floating Rate
Senior Notes Indenture;
     (ddd) the term “Litigation” has the meaning set forth in Section 3(m);
     (eee) the term “Material Adverse Effect” means, with respect to the
Company, (i) any effect or change that would have (or would reasonably be
expected to have) a material adverse effect on the business, results of
operations, financial condition or prospects of the Company and its
subsidiaries, taken as a whole, including due to any casualty loss involving a
satellite (whether or not covered by insurance); provided that in no event would
any of the following, alone or in combination, be deemed to constitute, nor
shall any of the following (including the effect of any of the following) be
taken into account in determining whether there has been or

27



--------------------------------------------------------------------------------



 



will be, a “material adverse effect” on or in respect of the Company: (A) the
irregularity disclosed by the Company under cover to Form 8-K filed with the
Commission on December 16, 2009, (B) any change in GAAP or any interpretation
thereof, (C) any change generally affecting the economy as a whole, and (D) any
failure of the Company to meet any projections or forecasts (provided that the
underlying cause of such failure shall not be excluded); or (ii) for the then
most recent trailing three-month period either revenue being less than
$60,000,000 or Adjusted EBITDA being less than $30,000,000;
     (fff) the term “Material Contracts” means all of the following Contracts to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or the Company’s or any of its subsidiaries’ assets
or properties are bound:
     (i) all Contracts with independent contractors or consultants involving the
payment by the Company or its subsidiaries of more than $5 million annually;
     (ii) any employment, severance, change in control, consulting or similar
Contract requiring payment by the Company or any of its subsidiary of a base
annual compensation in excess of $200,000;
     (iii) all Contracts for the purchase or sale of materials, supplies,
equipment or services (other than purchase orders), involving payment by or to
the Company or its subsidiaries of more than $10 million annually;
     (iv) all Contracts for the lease, sublease or license of real property
(whether as lessor, sublessor, lessee, sublessee, licensor, or licensee),
involving payment by or to the Company or its subsidiaries of more than
$1 million annually based on 2008 base rent;
     (v) all Contracts relating to Indebtedness, in each case having an
outstanding principal amount in excess of $5 million, and all Contracts relating
to Contingent Obligations, in each case having an amount in excess of
$5 million;
     (vi) all Contracts with any Governmental Authority involving total payments
in excess of $10 million;
     (vii) all material Company IP Agreements and all material Company IT
Agreements;
     (viii) any Contract or Governmental Order containing (A) a covenant not to
compete or (B) any other restriction, in each case that materially impairs the
ability of the Company or any of its subsidiaries , or any affiliates of the
Company or any of its subsidiaries to engage in any line of business or to
compete with any Person;
     (ix) any joint venture agreement, strategic alliance agreement, partnership
agreement, limited liability company agreement, stockholders agreement or voting
agreement or other similar co-ownership or joint management agreement involving
a sharing of profits, losses, costs or liabilities by the Company or it
subsidiary with any other Person (other than the Company or any of its
subsidiary) or relating to any

28



--------------------------------------------------------------------------------



 



ownership or equity interest of the Company or any of its subsidiary in any
other Person (other than the Company or any of its subsidiary), in each case
that is (A) material to the Company or any of its subsidiaries or (B) under
which the Company reasonably expects the Company and its subsidiaries to be
required to make payments exceeding $5 million in the aggregate after the date
of this Agreement;
     (x) any Affiliate Contract (or series of related Affiliate Contracts)
(other than purchase orders) involving payment by or to the Company and its
subsidiaries of more than $250,000 annually;
     (xi) any other Contract, or group of related Contracts (other than purchase
orders) that is or would be required to be filed by any of the Company, with the
Commission as a “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K promulgated by the Commission);
     (xii) any Contract requiring the Company or any of its subsidiaries to
indemnify or hold harmless any Person whereby the Company is potentially
responsible for indemnification obligations in excess of $5 million; and
     (xiii) any outstanding written commitment to enter into any Contract of the
type described in subsections (i) through (xii) of this Section 13(fff);
     (ggg) the term “Money Laundering Laws” has the meaning set forth in
Section 3(bb);
     (hhh) the term “multiemployer plan” has the meaning set forth in
Section 3(w);
     (iii) the term “Non-Conforming Basis” has the meaning set forth in
Section 4(g);
     (jjj) the term “OFAC” has the meaning set forth in Section 3(cc);
     (kkk) the term “OrbView-2” means the Company’s satellite of the same name
that was launched in August 1997;
     (lll) the term “Outside Date” has the meaning set forth in Section 5(q);
     (mmm) the term “Permitted Liens” has the meaning set forth in the Floating
Rate Senior Notes Indenture;
     (nnn) the term “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof;
     (ooo) the term “Plan” has the meaning set forth in Section 3(w);
     (ppp) the term “Principal Market” has the meaning set forth in
Section 3(k);
     (qqq) the term “Purchaser” has the meaning set forth in the Preamble;

29



--------------------------------------------------------------------------------



 



     (rrr) the term “QIB” has the meaning set forth in Section 1(b)(i);
     (sss) the term “Registrable Securities” has the meaning set forth in the
Registration Rights Agreement;
     (ttt) the term “Registration Rights Agreement” has the meaning set forth in
the Preamble;
     (uuu) the term “reportable event” has the meaning set forth in
Section 3(w);
     (vvv) the term “Sarbanes-Oxley Act” has the meaning set forth in
Section 3(ll);
     (www) the term “Satellites” means GeoEye-1, IKONOS and OrbView-2;
     (xxx) the term “SEC Documents” means all reports, schedules, forms,
statements and other documents required to be filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act and the
rules and regulations of the Commission thereunder;
     (yyy) the term “Securities” has the meaning set forth in the Preamble;
     (zzz) the term “Securities Act” has the meaning set forth in the Preamble;
     (aaaa) the term “Senior Secured Notes” has the meaning set forth in
Section 3(e);
     (bbbb) the term “Senior Secured Notes Indenture” has the meaning set forth
in Section 3(e);
     (cccc) the term “Solvent” has the meaning set forth in Section 3(dd);
     (dddd) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and
     (eeee) the term “Transaction Documents” has the meaning set forth in
Section 3(f).
     14. Miscellaneous.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Purchaser
shall be given to the Purchaser at c/o Cerberus Capital Management, L.P., 22nd
Floor, 299 Park Avenue, New York, New York 10171 (fax: (212) 891-1540);
Attention: Mark A. Neporent. Notices to the Company shall be given to them at
21700 Atlantic Boulevard, Dulles, Virginia 20166 (fax: (703) 450-9570);
Attention: General Counsel.
     (c) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the

30



--------------------------------------------------------------------------------



 



internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     (g) Entire Agreement. This Agreement, the Transaction Documents and the
Purchase Agreement dated of even date herewith by and between the Company and
the Purchaser for the purchase of the Floating Rate Senior Notes (including all
exhibits, annexes and schedules attached thereto) constitute the entire
agreement between the Company and the Purchaser with respect to the subject
matter hereof and thereof and supersedes all prior agreements and undertakings,
both written and oral, between the Company and the Purchaser with respect to the
subject matter hereof and thereof, and, for the avoidance of doubt, such
agreements supersede the agreements and undertakings in the Commitment Letter
with respect to the issuance, purchase and sale of the Securities and the
Floating Rate Senior Notes except for the Company’s obligations under the
paragraphs titled “Fees; Expense Reimbursement”, “Syndication” and
“Indemnification” and except as otherwise specifically provided in any such
agreement (including the Commitment Letter).

31



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

GEOEYE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                  CERBERUS SATELLITE LLC
 
                By:   Cerberus Series Four Holdings, LLC, its         Managing
Member
 
                By:   Cerberus Institutional Partners, L.P. -        
Series Four, its Managing Member
 
                By:   Cerberus Institutional Associates,         L.L.C., its
General Partner
 
           
 
  By:                    
 
      Name:   Mark A. Neporent
 
      Title:   Senior Managing Director

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK
OF
GEOEYE, INC.
     GeoEye, Inc. (the “Company”), a corporation organized and existing under
the General Corporation Law of the State of Delaware (the “DGCL”), does hereby
certify that, pursuant to authority conferred upon the Board of Directors of the
Company (the “Board”) by Article IV of the Certificate of Incorporation of the
Company, and pursuant to Section 151 of the DGCL, the Board of Directors of the
Company adopted resolutions (i) designating a series of the Company’s previously
authorized preferred stock, par value $0.01 per share, and (ii) providing for
the designations, preferences and relative, participating, optional or other
rights, and the qualifications, limitations or restrictions thereof, of [one
hundred fifteen thousand (115,000)] [eighty thousand (80,000)] shares of
Series A Convertible Preferred Stock of the Company, as follows:
     RESOLVED, that the Company is authorized to issue [one hundred fifteen
thousand (115,000)] [eighty thousand (80,000)] shares of Series A Convertible
Preferred Stock, par value $0.01 per share (the “Preferred Shares”), which shall
have the following powers, designations, preferences and other special rights:
     (1) Preferred Dividends. The holders of the Preferred Shares (each, a
“Holder” and collectively, the “Holders”) shall be entitled to receive
cumulative dividends (“Dividends”) at the Dividend Rate payable on the
Liquidation Preference of such Preferred Shares as of the applicable Dividend
Date (or, for the initial Dividend Period, as of the Initial Issuance Date).
Dividends on the Preferred Shares shall commence accruing on the Initial
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed. Dividends shall be payable in arrears on January 1, April 1,
July 1, and October 1 (each, a “Dividend Date” and each such quarterly period
(or shorter period in the case of the first such period following the Initial
Issuance Date) being a “Dividend Period”) with the first Dividend Date being
[     ], 2010. If a Dividend Date is not a Business Day, then the Dividend shall
be payable on the Business Day immediately following such Dividend Date. At the
Company’s option, dividends may be declared and paid in cash out of funds
legally available therefor, when, as and if declared by the Company; provided
that if Dividends are not declared and paid in cash on any Dividend Date for the
immediately preceding Dividend Period, then such Dividend shall automatically
accrue and be added to the Liquidation Preference as of such Dividend Date,
whether or not declared by the Board and whether or not in any Dividend Period
or Periods there shall be funds of the Company legally available for the payment
of such Dividends. On each Dividend Date, if the Company does not have current
or accumulated “earnings and profits” within the meaning of Sections 301 and 312
of the Internal Revenue Code of 1986, as amended, through such Dividend Date,
the Company shall not withhold any amount of the applicable Dividend in respect
of U.S. federal income tax.
     (2) Participation in Common Dividends. In addition to the Dividends
provided in Section 1, in the event of any dividend or distribution declared on
or paid on the Common Stock (other than a dividend or distribution in Common
Shares that results in an adjustment under Section 3(e)(ii)), the Holders shall,
as holders of Preferred Stock, be entitled to such dividends

 



--------------------------------------------------------------------------------



 



paid and distributions made to the holders of Common Stock to the same extent as
if such Holders had converted the Preferred Shares into Common Stock (without
regard to any limitations on conversion herein (including Section 14) or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.
     (3) Conversion of Preferred Shares. Preferred Shares shall be convertible
into shares of Common Stock on the terms and conditions set forth in this
Section 3.
     (a) Holder’s Conversion Right. Subject to the provisions of Section 14, at
any time or times on or after the Initial Issuance Date, any Holder shall be
entitled to convert any whole number of Preferred Shares, plus the amount of any
accrued but unpaid Dividends per Preferred Share, into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c) at the
Conversion Rate.
     (b) Conversion. The number of shares of Common Stock issuable upon
conversion of each Preferred Share pursuant to Section 3(a) shall be determined
according to the following formula (the “Conversion Rate”):
Conversion Amount
Conversion Price
No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Share, but rather the number of shares of Common Stock to be issued
shall be rounded to the nearest whole number.
     (c) Mechanics of Conversion. The conversion of Preferred Shares shall be
conducted in the following manner:
     (i) Holder’s Delivery Requirements. To convert Preferred Shares into shares
of Common Stock on a date (a “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York City Time, on such date, a copy of a properly completed notice of
conversion executed by the registered Holder of the Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the “Conversion
Notice”) to the Company and the Company’s designated transfer agent (the
“Transfer Agent”) and (B) surrender to a common carrier for delivery to the
Company as soon as practicable following such date the original certificates
representing the Preferred Shares being converted (or compliance with the
procedures set forth in Section 17) (the “Preferred Stock Certificates”).
     (ii) Company’s Response. Upon receipt by the Company of a Conversion
Notice, the Company shall (A) as soon as practicable, but in any event within
one (1) Trading Day, send, via facsimile, a confirmation of receipt of such
Conversion Notice to such Holder and the Transfer

- 2 -



--------------------------------------------------------------------------------



 



Agent, which confirmation shall constitute an instruction to the Transfer Agent
to process such Conversion Notice in accordance with the terms herein and (B) on
or before the third (3rd) Trading Day following the date of receipt by the
Company of such Conversion Notice (the “Share Delivery Date”), (X) provided the
Transfer Agent is participating in the The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled. If the number of Preferred Shares represented by the
Preferred Stock Certificate(s) submitted for conversion is greater than the
number of Preferred Shares being converted, then the Company shall, as soon as
practicable and in no event later than three (3) Business Days after receipt of
the Preferred Stock Certificate(s) (the “Preferred Stock Delivery Date”) and at
its own expense, issue and deliver to the Holder a new Preferred Stock
Certificate representing the number of Preferred Shares not converted. The
Person or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of Preferred Shares shall be treated for all purposes as the record
holder or holders of such shares of Common Stock on the Conversion Date.
     (iii) Record Holder. The Person or Persons entitled to receive the shares
of Common Stock issuable upon a conversion of Preferred Shares shall be treated
for all purposes as the record holder or holders of such shares of Common Stock
on the Conversion Date.
     (iv) Company’s Failure to Timely Convert.
     (A) Cash Damages. If (x) within three (3) Trading Days after the Company’s
receipt of the facsimile copy of a Conversion Notice the Company shall fail to
credit a Holder’s balance account with DTC or issue and deliver a certificate to
such Holder for the number of shares of Common Stock to which such Holder is
entitled upon such Holder’s conversion of Preferred Shares or (y) within three
(3) Trading Days of the Company’s receipt of a Preferred Stock Certificate the
Company shall fail to issue and deliver a new Preferred Stock Certificate
representing the number of Preferred Shares to which such Holder is entitled
pursuant to Section 3(c)(ii), then in addition to all other available remedies
which such holder may pursue hereunder and under the Securities Purchase
Agreement, the Company shall pay additional damages to such Holder for each day
after the Share Delivery Date that such

- 3 -



--------------------------------------------------------------------------------



 



conversion is not timely effected and/or each day after the Preferred Stock
Delivery Date that such Preferred Stock Certificate is not delivered in an
amount equal to one (1.0%) of the product of (I) the sum of the number of shares
of Common Stock not issued to the Holder on or prior to the Share Delivery Date
and to which such Holder is entitled as set forth in the applicable Conversion
Notice and, in the event the Company has failed to deliver a new Preferred Stock
Certificate to the Holder on or prior to the Preferred Stock Delivery Date, the
number of shares of Common Stock issuable upon conversion of the Preferred
Shares represented by such Preferred Stock Certificate as of the Preferred Stock
Delivery Date and (II) the Closing Sale Price of the Common Stock on the Share
Delivery Date in the case of the failure to deliver Common Stock, or the
Preferred Stock Delivery Date, in the case of failure to deliver a Preferred
Stock Certificate. If any such cash damages described above are not paid when
due in cash, then the amount of such cash damages shall (unless the Required
Holders shall have given notice to the Company otherwise) automatically accrue
and be added to the Liquidation Preference as of such due date. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of the Preferred Shares as required pursuant to the terms hereof.
     (B) Void Conversion Notice. If for any reason a Holder has not received all
of the shares of Common Stock to which such Holder is entitled prior to the
fifth (5th) Trading Day after the Share Delivery Date with respect to a
conversion of Preferred Shares, then the Holder, upon written notice to the
Company, with a copy to the Transfer Agent, may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any Preferred
Shares that have not been converted pursuant to such Holder’s Conversion Notice;
provided that the voiding of a Holder’s Conversion Notice shall not effect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to Section 3(c)(iv)(A) or otherwise.
     (v) Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares, the Company
shall convert from each Holder electing to have Preferred Shares converted at
such time a pro rata amount of such Holder’s Preferred Shares submitted for
conversion based on the number of Preferred Shares submitted for conversion on
such date by such Holder

- 4 -



--------------------------------------------------------------------------------



 



relative to the number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 19.
     (vi) Book-Entry. Upon conversion of Preferred Shares in accordance with the
terms hereof, the Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company. In the event some,
but not all of the Preferred Shares represented by a certificate physically
surrendered are converted, the Company shall issue and deliver to the Holder a
new Preferred Stock Certificate representing the number of Preferred Shares not
converted as required by Section 3(c)(ii). The Holder and the Company shall
maintain records showing the number of Preferred Shares so converted and the
dates of such conversions. In the event of any dispute or discrepancy, such
records of the Company establishing the number of Preferred Shares to which the
record holder is entitled shall be controlling and determinative in the absence
of manifest error and subject, if applicable to the procedures set forth in
Section 19. Each certificate for Preferred Shares shall bear the following
legend:
ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE.
(d) Taxes.
     (i) Any and all payments made by the Company hereunder, including any
amounts received on a conversion or redemption of the Preferred Shares, must be
made by it without any Tax Deduction, unless required by law. If the Company is
required by applicable law to make a Tax Deduction (or in connection therewith
that there is a change in the applicable law with respect to rate or the basis
of such Tax Deduction), it must notify the affected Holders promptly.
     (ii) If the Company is required by applicable law to make a Tax Deduction,
it must make the minimum Tax Deduction allowed by such applicable law and must
make any payment required in connection with that Tax Deduction within the time
allowed by such applicable law.
As soon as practicable after making a Tax Deduction or a payment required in
connection with a Tax Deduction, the Company must deliver

- 5 -



--------------------------------------------------------------------------------



 



to the Holder any official receipt or form, if any, provided by or required by
the taxing authority to whom such Tax Deduction was paid.
     (iii) In addition, the Company agrees to pay in accordance with applicable
law any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies that arise from any payment made
hereunder or in connection with the execution, delivery, registration or
performance of, or otherwise with respect to, the Preferred Shares (“Other
Taxes”). As soon as practicable after making a payment of Other Taxes, the
Company must deliver to such Holder any official receipt or form, if any,
provided by or required by the taxing authority to whom the Tax Deduction was
paid.
     (iv) The obligations of the Company under this Section 3(d) shall survive
any payment for the Preferred Shares and all other amounts payable hereunder.
     (e) Adjustments to Conversion Price. The Conversion Price will be subject
to adjustment from time to time as provided in this Section 3(e).
     (i) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Effective Date, the Company issues or sells, or in
accordance with this Section 3(e)(i) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Closing Sale Price in effect
immediately prior to such issuance (other than such issuances or sales pursuant
to an underwritten public offering for which the Applicable Price is less than
such Closing Sale Price solely on account of customary selling concessions and
discounts) (the foregoing a “Dilutive Issuance”), then immediately after such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the product of (x) the Conversion Price in effect immediately
prior to such Dilutive Issuance and (y) the quotient of (1) the sum of (I) the
product of the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of shares of Common Stock Deemed Outstanding immediately
prior to such Dilutive Issuance and (II) the consideration, if any, received by
the Company from such Dilutive Issuance, divided by (2) the sum of (I) the
product of (x) the Conversion Price in effect immediately prior to such Dilutive
Issuance multiplied by (y) the number of shares of Common Stock Deemed
Outstanding immediately prior to such Dilutive Issuance plus (II) the product of
(x) the number of shares of Common Stock sold in such Dilutive Issuance or
deemed to be outstanding pursuant to Sections 3(e)(i)(A) and 3(e)(i)(B) with
respect to such Dilutive Issuance, as applicable, and (y) the Applicable Price.
For purposes of determining the

- 6 -



--------------------------------------------------------------------------------



 



adjusted Conversion Price under this Section 3(e)(i), the following shall be
applicable:
     (A) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then each such share of Common Stock underlying
such Option shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share. For purposes of this Section 3(e)(i)(A), the “lowest price per share
for which one share of Common Stock is issuable upon the exercise of any such
Option or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
     (B) Issuance of Convertible Securities. If the Company in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then each such share of Common Stock
underlying such Convertible Securities shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such Convertible Securities for such price per share. For the purposes of this
Section 3(e)(i)(B), the “lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Security and upon the conversion or exchange
or exercise of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon

- 7 -



--------------------------------------------------------------------------------



 



exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 3(e)(i), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.
     (C) Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for Common Stock changes at any time, the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 3(e)(i)(C), if
the terms of any Option or Convertible Security that was outstanding as of the
Effective Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
     (D) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Black Scholes Value of such Options and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued for the difference of (I) the aggregate consideration received by
the Company less (II) the Black Scholes Value of such Options. If any Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company will be the
fair value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company will be the Closing Sale Price of such securities on the date of
receipt of such securities. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any

- 8 -



--------------------------------------------------------------------------------



 



merger in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, Options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or publicly traded securities will be
determined jointly by the Company and the Required Holders. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined in accordance with Section 19.
     (E) Record Date. If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (I) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(II) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
     (ii) Pro Rata Distributions Prior to Initial Issuance Date. If the Company
shall distribute to holders of Common Stock any assets (including cash dividends
or other dividends or notes, rights or warrants to subscribe for or purchase any
security other than the Common Stock) with a record date for determining the
holders entitled to such distribution at any time after the Effective Date and
prior to the Initial Issuance Date, then in each such case the Conversion Price
then in effect shall be reduced to an amount equal to the product of (x) the
Conversion Price then in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution and (y) the
quotient of (I) the Closing Sale Price on such record date less the then per
share fair value at such record date of the assets so distributed applicable to
one outstanding share of the Common Stock, divided by (II) the Closing Sale
Price on such record date. For purposes of this Section 3(e)(ii), fair value
shall be determined in accordance with Section 3(e)(i)(D).
     (iii) Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the Effective Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price and
Conversion Floor Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time after the Effective Date
combines (by combination, reverse stock split or otherwise) its

- 9 -



--------------------------------------------------------------------------------



 



outstanding shares of Common Stock into a smaller number of shares and the
Conversion Price and Conversion Floor Price in effect immediately prior to such
combination will be proportionately increased.
     (iv) Floor Price. Notwithstanding the foregoing, no adjustment pursuant to
Section 3(e)(i) or 3(e)(ii) shall cause the Conversion Price to be less than
$25.55, as such amount may be adjusted pursuant to Section 3(e)(iii) (the
“Conversion Floor Price”). The limitations set forth in this Section 3(e)(iv)
shall no longer apply if the Company shall have sought and obtained an
affirmative vote of its stockholders in accordance with applicable law and the
rules and regulations of the Principal Market to permit adjustments to the
Conversion Price as set forth in this Certificate of Designations without regard
to the limitations set forth in this Section 3(e)(iv).
     (v) Events Prior to Initial Issuance Date; Other Events. With respect to
any events giving rise to an adjustment under the provision of this Section 3(e)
that occur after the Effective date and before the Initial Issuance Date, the
applicable adjustment shall be made effective on the Initial Issuance Date. If
any event occurs of the type contemplated by the provisions of this Section 3(e)
but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then the Company’s Board of Directors will
make an appropriate adjustment in the Conversion Price so as to protect the
rights of the Holders; provided that no such adjustment will increase the
Conversion Price as otherwise determined pursuant to this Section 3(e).
(f) Notices.
     (i) Immediately upon any adjustment of the Conversion Price pursuant to
Section 3(e), the Company will give written notice thereof to each Holder,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment. In the case of a dispute as to the determination of such adjustment,
then such dispute shall be resolved in accordance with the procedures set forth
in Section 19.
     (ii) The Company will give written notice to each Holder at least ten
(10) Business Days prior to the date on which the Company closes its books or
takes a record (I) with respect to any dividend or distribution upon the Common
Stock, (II) with respect to any pro rata subscription offer to holders of Common
Stock or (III) for determining rights to vote with respect to any Fundamental
Transaction or Liquidation Event, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.

- 10 -



--------------------------------------------------------------------------------



 



     (iii) The Company will also give written notice to each Holder at least ten
(10) Business Days prior to the date on which any Fundamental Transaction or
Liquidation Event will take place, provided that such information shall be made
known to the public prior to or in conjunction with such notice being provided
to such Holder.
(4) Redemption at the Option of the Company.
     (a) Option. If at any time after the sixth (6th) anniversary of the Initial
Issuance Date, (i) the Weighted Average Price of the Common Stock listed on the
Principal Market exceeds 175% of the Conversion Price then in effect for a
period of thirty (30) consecutive Trading Days immediately preceding the Company
Optional Redemption Notice Date and (ii) no Equity Conditions Failure has
occurred, the Company shall have the right to redeem at its option all, but not
less than all, of the Preferred Shares; provided, that (i) the Company may
redeem less than all of the Preferred Shares only upon written consent of the
Required Holders and (ii) the Company may not redeem any Preferred Shares that
the Holders (x) are not permitted to convert pursuant to Section 14, except to
the extent the Initial Holder is not permitted to convert pursuant to Section 14
due to the Initial Holder acquiring Voting Stock or Common Stock after March 19,
2010 other than through the Preferred Shares or the Common Stock issued or
issuable upon conversion thereof (e.g., as a result of adjustments pursuant to
Section 3(e) or stock dividends in which the Initial Holder participates
pursuant to Section 2 and similar actions with respect to the Common Stock)
without the consent of the Company or (y) would not be able to convert due to a
failure by the Company to have sufficient authorized and unissued shares of
Common Stock reserved for issuance upon conversion of Preferred Shares equal to
the number of shares of Common Stock necessary to effect the conversion at the
Conversion Rate with respect to each Preferred Share called for redemption (a
“Company Optional Redemption”). Subject to the consent of the Required Holders
in the preceding sentence, in the event the Company redeems pursuant to clause
(i) or (ii) above less than all of the Preferred Shares held by the Holders the
Company shall redeem such Preferred Shares on a pro rata basis determined by the
aggregate number of shares of Preferred Stock held by each Holder.
     (b) Redemption Price and Payment. The Preferred Shares to be redeemed on
the Company Optional Redemption Date pursuant to this Section 4 shall be
redeemed by the Company by paying for each such Preferred Share, in cash, out of
any assets of the Company legally available therefor, an amount equal to the
Liquidation Preference plus Accrued Dividends as of the Company Optional
Redemption Date (the “Redemption Price”).
     (c) Mechanics of Redemption. The Company may exercise its right to require
redemption under this Section 4 by delivering an irrevocable written notice
thereof by facsimile and overnight courier to all, but not less than all, of the
Holders (the “Company Optional Redemption Notice” and the date all of the
Holders received such notice is referred to as the “Company Optional

- 11 -



--------------------------------------------------------------------------------



 



Redemption Notice Date”). To the extent the Company, subject to consent of the
Required Holders, did not redeem all of the Preferred Shares held by the Holders
on its initial distribution of the Company Optional Redemption Notice, the
Company may deliver an additional Company Optional Redemption Notice hereunder
(subject to the conditions set forth herein) and such additional Company
Optional Redemption Notice shall also be irrevocable. The Company Optional
Redemption Notice shall (i) state the date on which the Company Optional
Redemption shall occur (the “Company Optional Redemption Date”) which date shall
not be less than thirty (30) Trading Days nor more than sixty (60) Trading Days
following the Company Optional Redemption Notice Date, (ii) the Redemption
Price, (iii) certify that there has been no Equity Conditions Failure,
(iv) certify that the Company has sufficient authorized and unissued shares of
Common Stock equal to the number of shares of Common Stock necessary to effect
the conversion at the Conversion Rate with respect to each Preferred Share
called for redemption and (v) confirm that such redemption shall only apply with
respect to such Preferred Shares that the Holders are permitted to convert
pursuant to Section 14. Notwithstanding anything to the contrary in this
Section 4, at any time prior to the date the Company Optional Redemption Price
is paid, in full, the Preferred Shares subject to redemption pursuant to a
Company Optional Redemption Notice may be converted, in whole or in part, by the
Holders into shares of Common Stock pursuant to Section 3.
     (5) Protective Redemption. Prior to any redemption of Preferred Shares
pursuant to paragraph (c) of Article IV of the Certificate of Incorporation (the
“Protective Redemption Provisions”), the Holders shall first be given no less
than 20 Trading Days written notice prior to the exercise of the Protective
Redemption Provisions, the Preferred Shares subject to redemption under the
Protective Redemption Provisions may be converted, in whole or in part, by the
Holder into shares of Common Stock. To the extent the Board may elect under
paragraph (c)(5) of the Protective Redemption Provisions which Redeemable
Holders (as such term is defined in the Certificate of Incorporation) shall be
subject to a Protective Redemption (as such term is defined in the Certificate
of Incorporation), the Board shall, except to the extent as may be prohibited by
applicable Law, first elect to redeem the Voting Stock of Redeemable Holders
other than the holders of Preferred Shares and Common Stock issued upon
conversion thereof and only in the event that after giving effect to such
redemptions additional redemptions are still necessary to prevent the loss of or
to reinstate the applicable Licenses (as such term is defined in the Certificate
of Incorporation) subject to License Qualifications (as such term is defined in
the Certificate of Incorporation) which give rise to the redemptions may the
Board thereafter elect to redeem the Preferred Shares or Common Stock issued
upon conversion thereof. In the event of any redemption of Preferred Shares
pursuant to the Protective Redemption Provisions, the fair market value of the
Preferred Shares determined under paragraph (c)(6) of the Protective Redemption
Provisions shall, at the election of the Required Holders, be determined
pursuant to Section 19; provided that such fair market value of the Preferred
Shares shall be determined assuming that the Company makes all redemptions
necessary to prevent the loss of or to reinstate the applicable Licenses subject
to License Qualifications which give rise to the redemptions. In the event of
any redemption of Preferred Shares pursuant to the Protective Redemption
Provisions, the Company shall pay the redemption price in full in cash, and
shall not use any election under paragraph (c)(7) of the Protective Redemption
Provisions to pay any portion of

- 12 -



--------------------------------------------------------------------------------



 



the redemption price in notes. The foregoing rights are in addition to and not
in substitution of the rights of holders of Voting Stock set forth in the
Protective Redemption Provisions.
     (6) Change of Control. No sooner than thirty (30) Trading Days nor later
than fifteen (15) Trading Days prior to the consummation of a Change of Control,
but not prior to the public announcement of such Change of Control, the Company
shall deliver written notice thereof via facsimile and overnight courier to the
Holders (a “Change of Control Notice”). At any time during the period beginning
after a Holder’s receipt of a Change of Control Notice and ending on the date
that is the later of (x) twenty (20) Trading Days after delivery of the Change
of Control Notice and (y) five (5) Trading Days after the consummation of such
Change of Control, such Holder may require the Company to redeem all or any
portion of such Holder’s Preferred Shares by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
require the Company to redeem. Any Preferred Shares subject to redemption
pursuant to this Section 6 shall be redeemed by the Company in cash at a price
equal to the greater of (i) 115% of the Conversion Amount being redeemed and
(ii) (1) the product of (A) the Conversion Amount being redeemed multiplied by
(B) the quotient determined by dividing (I) the aggregate cash consideration and
the aggregate fair value of any non-cash consideration per share of Common Stock
to be paid to the holders of Common Stock upon consummation of the Change of
Control (provided that (x) the fair value of any such non-cash consideration
consisting of publicly traded securities to be valued at the greatest Closing
Sale Price of such securities during the period commencing on the Trading Day
immediately prior to the public announcement of such Change of Control and
ending as of the Trading Day immediately prior to the consummation of such
Change of Control and (y) fair value shall otherwise be determined in accordance
with Section 3(e)(i)(D)) by (II) the Conversion Price (the "Change of Control
Redemption Price”). The Company shall make payment of the Change of Control
Redemption Price concurrently with the consummation of such Change of Control if
such a Change of Control Redemption Notice is received prior to the consummation
of such Change of Control and within five (5) Trading Days after the Company’s
receipt of such notice otherwise (the “Change of Control Redemption Date”).
Notwithstanding anything to the contrary in this Section 6, until the Change of
Control Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 6 may be
converted, in whole or in part, by the Holder into shares of Common Stock (or in
the event the Conversion Date is after the consummation of the Change of
Control, such substitute securities as provided pursuant to Section 16). The
parties hereto agree that in the event of the Company’s redemption of any of the
Preferred Shares under this Section 6, the Holder’s damages would be uncertain
and difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 6 is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty. In the event that the Company does not pay the Change of
Control Redemption Price on the Change of Control Redemption Date, then the
Holder shall have the right to void the redemption. If the Company fails to pay
the Change of Control Redemption Price in full when due in accordance with this
Section 6, the Company will pay interest thereon at a rate equal to the lesser
of 18% per annum or the maximum rate permitted by applicable law, accruing daily
from such date until the Change of Control Redemption Price, plus all such
interest thereon, is paid in full. Notwithstanding the

- 13 -



--------------------------------------------------------------------------------



 



foregoing, in the event a Change of Control Notice is delivered pursuant to this
Section 6 at a time when the Company is restricted or prohibited (contractually
or otherwise) from redeeming the Preferred Shares subject to redemption pursuant
to this Section 6, the Company will use its best efforts to obtain the requisite
consents to remove or obtain an exception or waiver to such restrictions or
prohibition. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to comply with its obligations under this
Section 6. In the event of a Private Cash Acquisition, the Required Holders
shall be deemed to have given a Change of Control Redemption Notice, provided
that the Company and acquiring entity, as applicable, have complied in all
respects with the requirements of the definition of “Private Cash Acquisition”.
     (7) Reservation of Shares.
     (a) The Company shall have sufficient authorized and unissued shares of
Common Stock for each of the Preferred Shares equal to 150% of the number of
shares of Common Stock necessary to effect the conversion at the Conversion Rate
with respect to the Conversion Amount of each such Preferred Share as of the
Initial Issuance Date. The Company shall, so long as any of the Preferred Shares
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversions of the Preferred Shares, such number of shares of Common Stock
as shall from time to time be necessary to effect the conversion of all of the
Preferred Shares then outstanding; provided that at no time shall the number of
shares of Common Stock so reserved be less than 150% of the number of shares of
Common Stock for which the Preferred Shares are at any time convertible (without
regard to any limitations on conversion herein (including Section 14) or
elsewhere) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Preferred Shares and each increase
in the number of shares so reserved shall be allocated pro rata among the
Holders based on the number of Preferred Shares held by each Holder at the time
of issuance of the Preferred Shares or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event a
Holder shall sell or otherwise transfer any of such Holder’s Preferred Shares,
each transferee shall be allocated a pro rata portion of the number of reserved
shares of Common Stock reserved for such transferor. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Preferred Shares
(other than pursuant to a transfer of Preferred Shares in accordance with the
immediately preceding sentence) shall be allocated to the remaining Holders of
Preferred Shares, pro rata based on the number of Preferred Shares then held by
such Holders.
     (b) Insufficient Authorized Shares. If at any time while any of the
Preferred Shares remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Preferred Shares at
least a number of shares of Common Stock equal to the Required Reserve Amount
(an “Authorized Share Failure”), then the Company shall immediately take all
action necessary to increase the Company’s authorized shares of Common Stock to
an amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Preferred Shares then outstanding. Without

- 14 -



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than one hundred-twenty (120) days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each stockholder with a proxy
statement and shall use its best efforts to solicit its stockholders’ approval
of such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
          (8) Voting Rights. Subject to Section 14, each Holder shall be
entitled to the whole number of votes equal to the number of shares of Common
Stock into which such Holder’s Preferred Shares would be convertible on the
record date for the vote or consent of stockholders, and shall otherwise have
voting rights and powers equal to the voting rights and powers of the Common
Stock. Each Holder shall be entitled to receive the same prior notice of any
stockholders’ meeting as is provided to the holders of Common Stock in
accordance with the bylaws of the Company, as well as prior notice of all
stockholder actions to be taken by legally available means in lieu of a meeting,
and shall vote as a class with the holders of Common Stock as if they were a
single class of securities upon any matter submitted to a vote of stockholders,
except those matters required by law or by the terms hereof to be submitted to a
class vote of the Holders of Preferred Shares, in which case the Holders of
Preferred Shares only shall vote as a separate class.
          (9) Observer Rights. Until the date, if any (the “Board Observer
Termination Date”), that the Initial Holder and its Affiliates do not have
either beneficial ownership of not less than fifty percent (50%) of the
Preferred Shares (or an equivalent amount of Common Stock issued upon conversion
thereof) or beneficial ownership of Common Stock (including on account of
ownership of Preferred Shares or other instruments directly or indirectly
convertible into or exchangeable or exercisable for Common Stock) representing
in the aggregate not less than 5% of the number of shares of Common Stock
outstanding at such time immediately after giving effect to such conversion of
such Preferred Shares or other instruments beneficially owned by the Initial
Holder and its Affiliates, the Initial Holder shall have the right to designate
a board observer to the Board of Directors of the Company, which observer shall
be a U.S. citizen (who may be an employee or consultant of the Initial Holder
and its Affiliates). The rights of the Initial Holder under this Section 9 shall
terminate upon the Board Observer Termination Date. The Company shall invite the
board observer to attend all meetings of the Board of Directors in a nonvoting
observer capacity and, in this respect, shall give such board observer copies of
all notices, minutes, consents, and other materials that it provides to its
directors at the same time and in the same manner as provided to such directors;
provided, however, that (i) such board observer shall agree to hold all
information so provided in confidence and trust to the same extent members of
the Board of Directors are required to do so and (ii) such board observer may,
upon request of the Board of Directors that includes an explanation of the basis
of such request, be excluded solely from the portion of a meeting of the Board
of Directors during which the Board of Directors discusses or deliberates
regarding any agreements or transactions between the Initial Holder or any of
its Affiliates, on the one hand, and the Company or any of its Subsidiaries, on
the other hand, that would constitute, or would reasonably be expected to

- 15 -



--------------------------------------------------------------------------------



 



constitute, a “transaction with related persons, promoters and certain control
persons” under Item 404 of Regulation S-K.
     (10) Board Representation. Until the date, if any (the “Board Member
Termination Date”), that the Initial Holder and its Affiliates do not have
either beneficial ownership of not less than fifty percent (50%) of the
Preferred Shares (or an equivalent amount of Common Stock issued upon conversion
thereof) or beneficial ownership of Common Stock (including on account of
ownership of Preferred Shares or other instruments directly or indirectly
convertible into or exchangeable or exercisable for Common Stock) representing
in the aggregate not less than seven and one-half (7.5%) of the number of shares
of Common Stock outstanding at such time immediately after giving effect to such
conversion of such Preferred Shares or other instruments beneficially owned by
the Initial Holder and its Affiliates, the Initial Holder shall have the right
to designate one member for appointment to the Board of Directors of the
Company, which designee shall be a U.S. citizen (who may be an employee or
consultant of the Initial Holder and its Affiliates) who has experience in the
defense industry, whether as a governmental official or as an executive,
director or consultant to private companies in the defense sector. The rights of
the Initial Holder under this Section 10 shall terminate upon the Board Member
Termination Date. The Company agrees to take all actions necessary to ensure the
appointment of any such designee (and any replacement designee, as applicable)
to the Board of Directors.
     (11) Approval Rights. In addition to any other rights provided by law,
except where the vote or written consent of the holders of a greater number of
shares is required by law or by another provision of the Certificate of
Incorporation, the affirmative vote at a meeting duly called for such purpose or
the written consent without a meeting of the Required Holders, voting together
as a single class, shall be required before the Company may:
     (a) amend or repeal any provision of, or add any provision to, the
Certificate of Incorporation, this Certificate of Designation or the Company’s
bylaws, or file any articles of amendment, certificate of designations,
preferences, limitations and relative rights of any series of preferred stock,
if such action would adversely alter or change the preferences, rights,
privileges or powers of, or restrictions provided for the benefit of the
Preferred Shares, regardless of whether any such action shall be by means of
amendment to the Certificate of Incorporation or by merger, consolidation or
otherwise;
     (b) increase or decrease (other than by conversion) the authorized number
of shares of Preferred Shares;
     (c) create or authorize (by reclassification or otherwise) any new class or
series of shares that has a preference over or is on a parity with the Preferred
Shares with respect to dividends or the distribution of assets on the
liquidation, dissolution or winding up of the Company;
     (d) purchase, repurchase or redeem any shares of Common Stock (other than
pursuant to equity incentive agreements with employees) or any other Capital
Stock of the Company of any class junior in rank to the Preferred Shares

- 16 -



--------------------------------------------------------------------------------



 



in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company;
     (e) effect any Liquidation Event;
     (f) declare or pay any dividend or make any other payment or distribution
on account of the Company’s Capital Stock of any class junior in rank to the
Preferred Shares in respect of the preferences as to distributions and payments
on the liquidation, dissolution and winding up of the Company, other than
dividends with respect to which the holders of Preferred Shares are entitled to
participate pursuant to Section 2;
     (g) take any action that would reasonably result in the suspension from
trading or failure of the Common Stock to be listed on an Eligible Market other
than as the result of a Private Cash Acquisition, unless pursuant to Section 16
the Preferred Shares are convertible into publicly traded common stock (or their
equivalent) of the applicable Successor Entity in a Fundamental Transaction in
lieu of the shares of Common Stock (in which case from and after such date this
clause (g) shall apply to such publicly traded common stock (or their
equivalent) of the applicable Successor Entity in lieu of the Common Stock;
     (h) effect any Affiliate Transactions other than Permitted Affiliate
Transactions;
     (i) whether or not prohibited by the terms of the Preferred Shares,
circumvent a right of the Preferred Shares; and
     (j) enter into any contract, agreement, or understanding with respect any
of the foregoing.
(12) Reports and Other Information.
     (a) Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Company
shall either file with the SEC, without cost to each Holder, the following
information or comply with Section 12(b) with respect thereto:
     (i) within 90 days after the end of each fiscal year, annual financial
information that would be required to be contained in a filing with the SEC on
Form 10-K if the Company were required to file such a form, including (i) a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and (ii) a report on the annual financial statements by the
Company’s certified independent accountants; and

- 17 -



--------------------------------------------------------------------------------



 



     (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year commencing with the first fiscal quarter after the
Initial Issuance Date, all quarterly information that would be required to be
contained in a filing with the SEC on Form 10-Q if the Company were required to
file such a form, including “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”;
provided; however, that the Company shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Company shall make available such information to securities analysts and
prospective investors upon request, in addition to providing such information to
the Holders.
The Company shall also furnish to Holders, securities analysts and prospective
investors upon request the information required to be delivered pursuant
Rule 144A(d)(4) under the Securities Act.
     (b) Notwithstanding the foregoing, the Company’s delivery obligations
described in Section 12(a) shall be deemed to be satisfied by posting of the
information and reports referred to in clauses (i) and (ii) of Section 12(a)
above on the Company’s website or one maintained on its behalf for such purpose;
provided, that the Company shall use reasonable efforts to inform Holders of the
availability of such information and reports, which may be satisfied by, among
other things, a press release on any national business press release wire.
          (13) Principal Market Restrictions.
     (a) The Company shall not, and shall cause each of its Subsidiaries and
controlled Affiliates not to, take any action if the effect of such action would
be, in the absence of Section 3(e)(iv), to cause the Conversion Price to be
reduced below the Conversion Floor Price.
     (b) The Company shall not, and shall cause each of its Subsidiaries and
controlled Affiliates not to, issue, purchase, repurchase or redeem any Common
Stock or other Voting Stock or securities convertible or exercisable for or
exchangeable into Common Stock or Voting Stock that in the absence of Section 14
would result in the Initial Holder of Preferred Shares (or any Group that
includes such Initial Holder) having (x) upon conversion of all such Initial
Holder’s (or any Group that includes such Initial Holder) Preferred Shares,
beneficial ownership of in excess of the Maximum Percentage of the number of
shares of Common Stock outstanding at such time immediately after giving effect
to such conversion or (y) the right to exercise voting rights in the Company in
excess of the Maximum Percentage of the voting rights in the Company outstanding
at such time, assuming such exercise as being equivalent to conversion;
provided, that the limitation in clause (x) shall not be applicable to the
extent the Initial Holder has acquired Voting Stock or Common Stock after
March 19, 2010 other than through the Preferred Shares or the Common Stock
issued or

- 18 -



--------------------------------------------------------------------------------



 



issuable upon conversion thereof (e.g., as a result of adjustments pursuant to
Section 3(e) or stock dividends in which the Initial Holder participates
pursuant to Section 2 and similar actions with respect to the Common Stock)
without the consent of the Company.
          (14) Limitations Relating to Beneficial Ownership. The Company shall
not effect any conversion of Preferred Shares, and no Holder shall have the
right to convert any Preferred Shares, to the extent that at such time after
giving effect to such conversion, the beneficial owner of such shares (or any
Group that includes such beneficial owner) would have acquired, after giving
effect to such conversion of Preferred Shares, beneficial ownership of a number
of shares of Common Stock that exceeds 19.99% (“Maximum Percentage”) of the
number of shares of Common Stock outstanding at such time immediately after
giving effect to such conversion. The Company shall not give effect to any
voting rights of the Preferred Shares, and any Holder shall not have the right
to exercise voting rights with respect to any Preferred Shares pursuant hereto,
to the extent that at such time giving effect to such voting rights would result
in such Holder (or any Group that includes such beneficial owner) being deemed
to beneficially own in excess of the Maximum Percentage of the number of shares
of Common Stock outstanding at such time immediately after giving effect to such
exercise, assuming such exercise as being equivalent to conversion. For purposes
of the foregoing, the number of shares of Common Stock beneficially owned by a
Person (or any Group that includes such Person) shall include the number of
shares of Common Stock issuable upon conversion of the Preferred Shares with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted Preferred Shares beneficially owned by
such Person (or any Group that includes such Person) and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section beneficially owned by such Person (or any Group that includes such
Person). Except as set forth in the preceding sentence, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. For
any reason at any time, upon the written request of any Holder, the Company
shall within one (1) Business Day following the receipt of such notice, confirm
orally and in writing to any such Holder the number of shares of Common Stock
then outstanding. The limitations set forth in this Section 14 (x) shall no
longer apply if the Company shall have sought and obtained an affirmative vote
of its stockholders in accordance with applicable law and the rules and
regulations of the Principal Market to permit the conversion and voting of all
of the Preferred Shares as set forth in this Certificate of Designations without
regard to the limitations set forth in this Section 14 and (y) shall not apply
in the case of any transaction in which immediately upon conversion the
Preferred Shares a Holder transfers the Common Stock into which such Preferred
Shares are converted to a another Person (other than a member of a Group that
includes such Holder).
          (15) Liquidation. In the event of a Liquidation Event, the Holders
shall be entitled to receive in cash out of the assets of the Company, whether
from capital or from earnings available for distribution to its stockholders
(the “Liquidation Funds”), before any amount shall be paid to the holders of any
of the Capital Stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per

- 19 -



--------------------------------------------------------------------------------



 



Preferred Share equal to the Liquidation Preference plus Accrued Dividends;
provided that, if the Liquidation Funds are insufficient to pay the full amount
due to the Holders and holders of shares of other classes or series of preferred
stock of the Company that are of equal rank with the Preferred Shares as to
payments of Liquidation Funds (the “Pari Passu Shares”), if any, then each
Holder and each holder of any such Pari Passu Shares shall receive a percentage
of the Liquidation Funds equal to the full amount of Liquidation Funds payable
to such Holder as a liquidation preference, in accordance with their respective
Certificate of Designations, Preferences and Rights, as a percentage of the full
amount of Liquidation Funds payable to all holders of Preferred Shares and Pari
Passu Shares. After the foregoing distributions, the Holders shall be entitled,
on a pari passu basis with the holders of the Common Stock and treating for the
purpose thereof all of the Preferred Shares as having been converted into Common
Stock pursuant to Section 3 (without regard to any limitations on conversion
herein (including Section 14) or elsewhere), to participate in the distribution
of any remaining assets of the Company to the holders of the outstanding Common
Stock. To the extent necessary, the Company shall cause such actions to be taken
by any of its Subsidiaries so as to enable, to the maximum extent permitted by
law, the proceeds of a Liquidation Event to be distributed to the Holders in
accordance with this Section. All the preferential amounts to be paid to the
Holders under this Section shall be paid or set apart for payment before the
payment or setting apart for payment of any amount for, or the distribution of
any Liquidation Funds of the Company to the holders of shares of other classes
or series of preferred stock of the Company junior in rank to the Preferred
Shares in connection with a Liquidation Event as to which this Section applies.
The purchase or redemption by the Company of stock of any class, in any manner
permitted by law, shall not, for the purposes hereof, be regarded as a
Liquidation Event.
          (16) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing (with the
purchase of at least a majority of the outstanding shares of the Company’s
Common Stock automatically constituting an assumption in writing) all of the
obligations of the Company under this Certificate of Designations and the other
Transaction Documents in accordance with the provisions of this Section 16
pursuant to written agreements in form and substance reasonably satisfactory to
the Required Holders and approved by the Required Holders prior to such
Fundamental Transaction, including (other than in the case of a Private Cash
Acquisition) agreements to deliver to each Holder of Preferred Shares in
exchange for such Preferred Shares a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Certificate of Designations including, without limitation, having a liquidation
preference and dividend rate equal to the liquidation preference and dividend
rate of the Preferred Shares held by such Holder and having similar ranking to
the Preferred Shares, and satisfactory to the Required Holders. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Certificate of Designations referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Certificate of Designations with the same effect as if such
Successor Entity had been named as the Company herein. Other than in the case of
a Private Cash Acquisition, upon consummation of the Fundamental Transaction,
the Successor Entity shall deliver to the Holder confirmation that there shall
be issued upon conversion of the Preferred Shares at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash,

- 20 -



--------------------------------------------------------------------------------



 



assets or other property) issuable upon the conversion of the Preferred Shares
prior to such Fundamental Transaction, such shares of publicly traded common
stock (or their equivalent) of the Successor Entity, as adjusted in accordance
with the provisions of this Certificate of Designations. The provisions of this
Section 16 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on
conversion of the Preferred Shares herein (including Section 14) or elsewhere. A
“Private Cash Acquisition” shall mean a Fundamental Transaction of the type
described in clauses (A), (C) or (D) (for the avoidance of doubt, so long as
clause (y) below is satisfied) of the definition of “Fundamental Transaction” in
the event that (x) the Company has complied in all respects with its obligations
under Section 6 with respect to such transaction and shall have paid the Change
of Control Redemption Price in full on or prior to the date of consummation of
such Fundamental Transaction, (y) pursuant to such transaction 100% of the
Common Stock of the Company is acquired in exchange for all-cash consideration
by a third party that is not an Affiliate of the Company and (z) the applicable
Successor Entity does not have any shares of publicly traded common stock (or
their equivalent) into which the Preferred Shares would be convertible in lieu
of the shares of Common Stock pursuant to this Section 16 after the consummation
of such Fundamental Transaction.
          (17) Ranking. All shares of Common Stock and any other classes of
Capital Stock or series of preferred stock established by the Company prior to
or after the Effective Date shall be of junior rank to all Preferred Shares with
respect to the preferences as to dividends, distributions and payments upon
Liquidation Event. The rights of the shares of Common Stock shall be subject to
the preferences and relative rights of the Preferred Shares. In the event of the
merger or consolidation of the Company with or into another corporation, the
Preferred Shares shall maintain their relative powers, designations and
preferences provided for herein (except that the Preferred Shares may not be
pari passu with, or junior to, any Capital Stock of the successor entity) and no
merger shall result inconsistent therewith.
          (18) Lost or Stolen Certificates. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of any Preferred Stock Certificates representing the Preferred
Shares, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s); provided, however, the Company shall not be obligated to
re-issue preferred stock certificates if the Holder contemporaneously requests
the Company to convert such Preferred Shares into Common Stock.
          (19) Dispute Resolution. In the case of a dispute as to the Conversion
Rate, the Closing Sale Price or Weighted Average Price, or any adjustment
pursuant to Section 3(e), the Company shall instruct the Transfer Agent to issue
to the Holder the number of shares of Common Stock that is not disputed or take
all such other required actions with respect to such matters to the extent they
are not disputed, and shall transmit an explanation of the disputed matters to
the Holder via facsimile within five (5) Business Days of receipt of such
Holder’s Conversion Notice or other applicable date of determination that a
dispute exists. If such Holder and the Company are unable to agree upon the
disputed matter within five (5) Business Days of such explanation being
transmitted to the Holder, then the Company shall within two (2)

- 21 -



--------------------------------------------------------------------------------



 



Business Days thereafter propose to the Holders via facsimile the investment
bank or appraiser, if applicable, referred to in clauses (B) and (C) below, and
cooperate with the Holders to promptly agree upon an investment bank or
appraiser (or in each case if the Company’s proposal is not approved by the
Required Holders, within two (2) further Business Days propose an alternative
investment bank or appraiser). Within five (5) Business Days after (x) agreement
with the Required Holders on the investment bank or appraiser, if applicable, or
(y) the explanation referred to above being transmitted to the Holder the
Company in the case of clause (A) below, submit via facsimile (A) a disputed
calculation of the Conversion Rate to the Company’s independent, outside
accountant or (B) a disputed Closing Sale Price or Weighted Average Price or
adjustment pursuant to Section 3(e) to an independent, reputable investment bank
selected by the Company and approved by the Required Holders or (C) a disputed
valuation in connection with a Valuation Event under Section 3(e)(i)(D) to an
independent, reputable appraiser selected by the Company and approved by the
Required Holders. The Company shall cause, at the Company’s expense, the
accountant, investment bank or appraiser, as the case may be, to perform the
determinations or calculations and notify the Company and the Holders of the
results as soon as practicable and in no event later than five (5) Business Days
from the time it receives the disputed determinations or calculations (unless
such accountant, investment bank or appraiser reasonably concludes that it
cannot make such determinations in that time period, in which case such time
period shall be extended to the extent mutually agreed between the Company and
the Required Holders). Such investment bank’s, accountant’s or appraiser’s
determination or calculation, as the case may be, shall be binding upon all
parties absent error.
          (20) Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Certificate of Designations
shall be cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief). No remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy.
Nothing herein shall limit a Holder’s right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designations. The Company covenants to each Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holders shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
          (21) Construction. This Certificate of Designations shall be deemed to
be jointly drafted by the Company and the Initial Holder and shall not be
construed against any person as the drafter hereof.
          (22) Failure or Indulgence Not Waiver. No failure or delay on the part
of a Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver

- 22 -



--------------------------------------------------------------------------------



 



thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.
          (23) Notice. Whenever notice or other communication is required to be
given under this Certificate of Designations, unless otherwise provided herein,
such notice shall be given in accordance with Section 12(a) of the Securities
Purchase Agreement (provided that if the Preferred Shares are not held by a
Purchaser then substituting the words “holder of Securities” for the word
“Purchaser”).
          (24) Preferred Share Register. The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name and address of the persons in whose name
the Preferred Shares have been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Preferred Share
is registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.
          (25) Stockholder Matters. Any stockholder action, approval or consent
required, desired or otherwise sought by the Company pursuant to the rules and
regulations of the applicable Eligible Market, the DGCL, this Certificate of
Designations or otherwise with respect to the Preferred Shares may be effected
by written consent of the Required Holders or at a duly called meeting of the
Company’s stockholders, all in accordance with the applicable rules and
regulations of the applicable Eligible Market and the DGCL. This provision is
intended to comply with respect to the Preferred Shares with the applicable
sections of the DGCL permitting stockholder action, approval and consent
affected by written consent in lieu of a meeting.
          (26) Disclosure. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall within four (4) Business Days after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise, which disclosure shall be deemed to
constitute notice to the Holders. In the event that the Company believes that a
notice contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall so indicate to the Holders contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holders shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries.
          (27) Further Assurances. Upon request of the Holders, the Company
shall execute and deliver such further instruments and do such further acts as
may be reasonably necessary or proper to carry out more effectively the purposes
of this Certificate of Designation.
          (28) Certain Defined Terms. For purposes of this Certificate of
Designations, the following terms shall have the following meanings:

- 23 -



--------------------------------------------------------------------------------



 



     (a) “Accrued Dividends” means the product of (x) the result of the
following formula: (Dividend Rate)(N/365) and (y) the Liquidation Preference
     (b) “Affiliate” has the meaning set forth in the meaning set forth in
Rule 405 under the Securities Act, provided that for purposes of this
Certificate of Designations the Initial Holder shall be deemed not to be an
Affiliate of the Company.
     (c) “Affiliate Transaction” means any of the following by the Company or
any of its Subsidiaries: any payment to, or sale, lease, transfer or other
disposition of any of its properties or assets to, or purchase of any property
or assets from, or entering into or making or amending any transaction,
contract, agreement, understanding, loan, advance or guarantee with or for the
benefit of, any Affiliate.
     (d) “Applicable Price” has the meaning set forth in Section 3(e)(i).
     (e) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, consultant, officer or
director for services provided to the Company.
     (f) “Authorized Share Allocation” has the meaning set forth in
Section 7(a).
     (g) “Authorized Share Failure” has the meaning set forth in Section 7(b).
     (h) “Black Scholes Value” means the value of an Option based on the Black
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Dilutive Issuance and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for term of such Option, (ii) an
expected volatility equal to the greater of one hundred percent (100%) and the
100 day volatility obtained from the HVT function on Bloomberg as of the day
immediately following the public announcement of the applicable Dilutive
Issuance, (iii) the underlying price per share used in such calculation shall be
the New Issuance Price, and (iv) a 365 day annualization factor.
     (i) “Bloomberg” means Bloomberg Financial Markets.
     (j) “Board” has the meaning set forth in the Preamble.
     (k) “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

- 24 -



--------------------------------------------------------------------------------



 



     (l) “Capital Stock” means: (A) in the case of a corporation, corporate
stock; (B) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (C) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(D) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
     (m) “Change of Control” means any Fundamental Transaction other than
pursuant to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company.
     (n) “Change of Control Notice” has the meaning set forth in Section 6.
     (o) “Change of Control Redemption Date” has the meaning set forth in
Section 6.
     (p) “Change of Control Redemption Notice” has the meaning set forth in
Section 6.
     (q) “Change of Control Redemption Price” has the meaning set forth in
Section 6.
     (r) “Closing Sale Price” means, for any security as of any date, the last
consolidated closing bid price, respectively, for such security on the Principal
Market, as confirmed by the Principal Market, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the consolidated
closing bid price then the last bid price of such security prior to
4:00:00 p.m., New York Time, as confirmed by the Principal Market, or, if the
Principal Market is not the principal securities exchange or trading market for
such security the last bid price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing do not apply, the last bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last bid price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price, as the case may be, of such security on such date shall
be the fair market value as mutually determined by the Company and the Required
Holders. If the Company and the Required Holders are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Section 3(d)(iii). All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

- 25 -



--------------------------------------------------------------------------------



 



     (s) “Common Stock Deemed Outstanding” means, at any given time, the number
of shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 3(e)(i)(A)
and 3(e)(i)(B) hereof (regardless of whether the Options or Convertible
Securities, as applicable, are actually exercisable at such time) but excluding
any shares of Common Stock owned or held by or for the account of the Company or
issuable upon conversion of the Preferred Shares.
     (t) “Company” has the meaning set forth in the Preamble.
     (u) “Company Optional Redemption” has the meaning set forth in
Section 4(a).
     (v) “Company Optional Redemption Date” has the meaning set forth in Section
4(c).
     (w) “Company Optional Redemption Notice” has the meaning set forth in
Section 4(c).
     (x) “Company Optional Redemption Notice Date” has the meaning set forth in
Section 4(c).
     (y) “Common Stock” means any shares of any class of Capital Stock of the
Company that has no preference with respect to dividends or the distribution of
assets on the liquidation, dissolution or winding up of the Company and that is
not subject to redemption by the Company (other than pursuant to the Protective
Redemption Provisions). Subject to the provisions of Section 16, however, shares
issuable on conversion of the Preferred Shares shall include only shares of the
class designated as common stock, par value $0.01 per share, as of the Effective
Date or shares of any class or classes resulting from any reclassification or
reclassifications thereof and that have no preference with respect to dividends
or the distribution of assets on the liquidation, dissolution or winding up of
the Company and that is not subject to redemption by the Company (other than
pursuant to the Protective Redemption Provisions); provided that if at any time
there shall be more than one such resulting class, the shares of each such class
then so issuable on conversion shall be substantially in the proportion that the
total number of shares of such class resulting from all such reclassifications
bears to the total number of shares of all such classes resulting from all such
reclassifications.
     (z) “Conversion Amount” means the sum of the Liquidation Preference plus
the amount of Accrued Dividends.
     (aa) “Conversion Date” has the meaning set forth in Section 3(c)(i).
     (bb) “Conversion Floor Price” has the meaning set forth in
Section 3(e)(iv).

- 26 -



--------------------------------------------------------------------------------



 



     (cc) “Conversion Notice” has the meaning set forth in Section 3(c)(i).
     (dd) “Conversion Price” means $[30.00], subject to adjustment as provided
herein.
     (ee) “Conversion Rate” has the meaning set forth in Section 3(b).
     (ff) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exchangeable or exercisable
for Common Stock.
     (gg) “DGCL” has the meaning set forth in the Preamble.
     (hh) “Dilutive Issuance” has the meaning set forth in Section 3(e)(i).
     (ii) “Dividends” has the meaning set forth in Section 1.
     (jj)“Dividend Date” has the meaning set forth in Section 1.
     (kk) “Dividend Period” has the meaning set forth in Section 1.
     (ll)“Dividend Rate” means five percent (5.0%) per annum.
     (mm) “DTC” has the meaning set forth in Section 3(c)(ii).
     (nn) “Effective Date” means March 4, 2010.
     (oo) “Eligible Market” means The New York Stock Exchange, Inc, NYSE AMEX
Equities, The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market.
     (pp) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
     (qq) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning thirty (30) Trading Days
prior to the applicable date of determination and ending on and including the
applicable date of determination (the “Equity Conditions Measuring Period”),
either (x) the Registration Statement (as defined in the Registration Rights
Agreement, the “Registration Statement”) filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement and no Suspension (as defined in the Registration Rights Agreement)
shall have occurred during the Equity Conditions Measuring Period or (y) all
Common Stock issuable upon conversion of the Preferred Shares shall be eligible
for sale by the holder thereof without restriction pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act and without the need for

- 27 -



--------------------------------------------------------------------------------



 



registration under any applicable federal or state securities laws; (ii) on each
day during the Equity Conditions Measuring Period, the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market nor
shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, any applicable
Preferred Shares to be redeemed shall be convertible in full without regard to
the restrictions set forth in Section 14 hereof and the rules or regulations of
the Principal Market or any applicable Eligible Market; (iv) during the Equity
Conditions Measuring Period, there shall not have occurred the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated and publicly announced as such
no later than 5 Trading Days prior to the expiration of the Equity Conditions
Measuring Period; and (v) approval of the Board or holders of Common Stock shall
have occurred, if necessary.
     (rr) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Company Optional
Redemption Notice Date through the applicable Company Optional Redemption Date
the Equity Conditions have not been satisfied (or waived in writing by the
Holder).
     (ss) “Equity Conditions Measuring Period” has the meaning set forth in the
definition of “Equity Conditions.”
     (tt) “Excluded Securities” means any Common Stock issued or issuable or
deemed to be issued in accordance with Section 3(e) hereof by the Company:
(A) in connection with any Approved Stock Plan; (B) upon conversion of the
Preferred Shares; (C) upon conversion, exercise or exchange of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Effective Date, provided that such issuance of Common Stock upon exercise of
such Options or Convertible Securities is made pursuant to the terms of such
Options or Convertible Securities in effect on the date immediately preceding
the Effective Date and such Options or Convertible Securities are not amended,
modified or changed on or after the Effective Date; and (D) in connection with
any subdivision, stock split, stock dividend, recapitalization or similar
transaction by the Company for which adjustment is made pursuant to
Section 3(e)(iii).
     (uu) “Fundamental Transaction” means that the Company shall (or in the case
of clause (F) any Person or Group, directly or indirectly, in one or more
related transactions, (A) consolidate or merge with or into (whether or not the
Company is the surviving corporation) another Person, or (B) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (C) allow another
Person or Persons

- 28 -



--------------------------------------------------------------------------------



 



to make a purchase, tender or exchange offer that is accepted by the holders of
more than 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the Person or Persons making or party to, or
associated or Affiliated with the Person or Persons making or party to, such
purchase, tender or exchange offer), or (D) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the other Person or other Persons making or party to, or associated or
Affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (E) reorganize, recapitalize or
reclassify its Common Stock, or (F) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Stock.
     (vv) “Group” has the meaning set forth in Section 13(d) of the Exchange
Act.
     (ww) “Holder” has the meaning set forth in Section 1.
     (xx) “Initial Holder” means Cerberus Satellite LLC.
     (yy) “Initial Issuance Date” means the date of this Certificate of
Designations, which is [     ], 2010.
     (zz) “Liquidation Event” means the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions.
     (aaa) “Liquidation Funds” has the meaning set forth in Section 15.
     (bbb) “Liquidation Preference” means an amount equal to the Stated Value of
a Preferred Share plus all Dividends accrued and added to the Liquidation
Preference of such Preferred Share pursuant to Section 1.
     (ccc) “Maximum Percentage” has the meaning set forth in Section 14.
     (ddd) “N” means the number of days from, but excluding (i) the last
Dividend Date with respect to which dividends have been either paid in full by
the Company in cash or added to the Liquidation Preference on the applicable
Preferred Share, or (ii) the Initial Issuance Date if no Dividend Date has
occurred.
     (eee) “New Issuance Price” has the meaning set forth in Section 3(e)(i).

- 29 -



--------------------------------------------------------------------------------



 



     (fff) “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
     (ggg) “Other Taxes” has the meaning set forth in Section 3(d)(iii).
     (hhh) “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
     (iii) “Pari Passu Shares” has the meaning set forth in Section 15.
     (jjj) “Permitted Affiliate Transaction” means any of the following
Affiliate Transactions:
     (i) an Affiliate Transaction on terms that are not materially less
favorable, taken as a whole, to the Company or the relevant Subsidiary than
those that would have been obtained in a comparable transaction by the Company
or such Subsidiary with an unrelated Person on an arm’s-length basis;
     (ii) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration equal to or less than
$5.0 million, an Affiliate Transaction approved by a responsible officer of the
Company;
     (iii) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $5.0
million but less than $25.0 million, an Affiliate Transaction for which the
Company’s Board of Directors adopts a resolution that such Affiliate Transaction
complies with this covenant and which has been approved by a majority of the
disinterested members, if any, of the Company’s Board of Directors;
     (iv) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration equal to or in excess
of $25.0 million, an Affiliate Transaction in which the Company receives a
favorable opinion as to the fairness of such transaction or series of related
transactions to the Company or the relevant Subsidiary, as the case may be, from
a financial point of view from an independent financial advisor to the Company
and delivers the same to each Holder;
     (v) transactions between or among the Company and/or any of its
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction, so long as such transactions are not otherwise prohibited by this
Certificate of Designations;

- 30 -



--------------------------------------------------------------------------------



 



     (vi) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of the
Company or any Subsidiary;
     (vii) payments made in respect of, or performance under, any agreement as
in effect on the Effective Date or any amendment thereto (so long as any such
amendment is not less advantageous to the Holders in any material respect than
the original agreement as in effect on the Effective Date);
     (viii) transactions with a Person that is an Affiliate of the Company
solely because the Company owns, directly or through a Subsidiary, Capital Stock
in, or controls, such Person;
     (ix) any employment agreements, stock option plans and other compensatory
agreements entered into by the Company or any of its Subsidiaries and which, in
each case, are either in the ordinary course of business or are approved by the
Board of Directors of the Company in good faith; and
     (x) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans approved by the Board of
Directors of the Company.
     (kkk) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
     (lll) “Preferred Shares” has the meaning set forth in the Preamble.
     (mmm) “Principal Market” means The NASDAQ Global Market.
     (nnn) “Preferred Stock Certificates” has the meaning set forth in Section
3(c)(i).
     (ooo) “Preferred Stock Delivery Date” has the meaning set forth in Section
3(c)(ii).
     (ppp) “Private Cash Acquisition ” has the meaning set forth in Section 16.
     (qqq) “Protective Redemption Provisions” has the meaning set forth in
Section 5.
     (rrr) “Redemption Price” has the meaning set forth in Section 4(b).

- 31 -



--------------------------------------------------------------------------------



 



     (sss) “Registration Rights Agreement” means that certain registration
rights agreement with respect to the Preferred Shares by and among the Company
and the initial Holders of the Preferred Shares dated as of the Initial Issuance
Date, as such agreement may be amended from time to time as provided in such
agreement.
     (ttt) “Registration Statement” has the meaning set forth in the definition
of “Equity Conditions”.
     (uuu) “Required Holders” means the Holders of Preferred Shares representing
at least a majority of the aggregate Preferred Shares then outstanding.
     (vvv) “Required Reserve Amount” has the meaning set forth in Section
(7)(a).
     (www) “SEC” means the Securities and Exchange Commission.
     (xxx) “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     (yyy) “Securities Purchase Agreement” means that certain securities
purchase agreement with respect to the Preferred Shares by and among the Company
and the initial Holders, dated as of March 19, 2010, as such agreement further
may be amended from time to time as provided in such agreement.
     (zzz) “Share Delivery Date” has the meaning set forth in Section 3(c)(ii).
     (aaaa) “Stated Value” means $1,000.
     (bbbb) “Subsidiary” means, with respect to any specified Person:
     (i) any corporation, association or other business entity, of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and
     (ii) any partnership, joint venture, limited liability company or similar
entity of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise and (y) such

- 32 -



--------------------------------------------------------------------------------



 



Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.
     (cccc) “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.
     (dddd) “Tax” means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any related penalty or interest).
     (eeee) “Tax Deduction” means a deduction or withholding for or on account
of Tax from a payment under this Certificate of Designations.
     (ffff) “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the shares of Common Stock are then traded; provided
that “Trading Day” shall not include any day on which the shares of Common Stock
are scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the shares of Common Stock are suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).
     (gggg) “Transfer Agent” has the meaning set forth in Section 3(c)(i).
     (hhhh) “Valuation Event” has the meaning set forth in Section 3(e)(i)(D).
     (iiii) “Voting Stock” of a Person means Capital Stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
     (jjjj) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the applicable
Eligible Market during the period beginning at 9:30:01 a.m., New York City Time,
and ending at 4:00:00 p.m., New York City Time, as reported by Bloomberg through
its “Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted

- 33 -



--------------------------------------------------------------------------------



 



average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Weighted
Average Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Required
Holders. If the Company and the Required Holders are unable to agree upon the
fair market value of the Common Stock, then such dispute shall be resolved
pursuant to Section 3(d)(iii) below with the term “Weighted Average Price” being
substituted for the term “Closing Sale Price.” All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.
* * * * *

- 34 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Certificate of Designations
to be signed by [NAME], its [OFFICE], as of the ___day of ___, 2010.

            GEOEYE, INC.
      By:           Name:           Title:      

- 36 -



--------------------------------------------------------------------------------



 



         

EXHIBIT I
GEOEYE, INC.
CONVERSION NOTICE
     Reference is made to the Certificate of Designations, Preferences and
Rights of Series A Convertible Preferred Stock of GeoEye, Inc. (the “Certificate
of Designations”). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series A Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Shares”), of GeoEye, Inc., a Delaware corporation (the “Company”), indicated
below into shares of Common Stock, par value $0.01 per share (the “Common
Stock”), of the Company, as of the date specified below.

         
 
  Date of Conversion:    
 
       

         
 
  Number of Preferred Shares to be converted:    
 
       

         
 
  Stock certificate no(s). of Preferred Shares to be converted:    
 
       

         
 
  Tax ID Number (If applicable):    
 
       

     
Please confirm the following information:
   
 
   

         
 
  Conversion Price:    
 
       

         
 
  Number of shares of Common Stock to be issued:    
 
       

          Please issue the Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

         
 
  Issue to:    
 
       
 
       
 
       
 
       
 
  Address:    
 
       
 
       
 
  Telephone Number:    
 
       
 
       
 
  Facsimile Number:    
 
       
 
       
 
  Authorization:    
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

     Dated:

         
 
  Account Number (if electronic book entry transfer):    
 
       

         
 
  Transaction Code Number (if electronic book entry transfer):    
 
       

- 36 -



--------------------------------------------------------------------------------



 



[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO TRANSFER AGENT]

- 37 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Irrevocable Transfer Agent
Instructions dated ___, 2010 from the Company and acknowledged and agreed to by
American Stock Transfer and Trust Company.

            GEOEYE, INC.
      By:           Name:           Title:        

- 38 -



--------------------------------------------------------------------------------



 



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated [     ], 2010 (the “Agreement”) is
entered into by and among GeoEye, Inc., a Delaware corporation (the “Company”)
and Cerberus Satellite LLC, a Delaware limited liability company (the
“Purchaser”).
     The Company and the Purchaser are parties to the Purchase Agreement dated
March [     ], 2010 (the “Purchase Agreement”), which provides for the sale by
the Company to the Purchaser of [115,000] [80,000] shares of the Company’s
Series A Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Shares”), which will, among other things, be convertible into shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”, as
converted, the “Conversion Shares”) in accordance with the terms of the
Certificate of Designations, Preferences and Rights of the Series A Convertible
Preferred Stock, dated as of [     ], 2010 (the “Certificate of Designations”).
In connection with the purchase of the Preferred Shares by the Purchaser, the
Company has agreed to provide to the Purchaser and its direct and indirect
transferees the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.
     “Additional Effectiveness Deadline” means (i) in the event that the
Registration Statement is not subject to a review by the SEC pursuant to which
the SEC issues comments, the date which is sixty (60) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or
(ii) in the event that the Registration Statement is subject to a review by the
SEC pursuant to which the SEC issues comments, the date which is one hundred
twenty (120) calendar days after the earlier of the Additional Filing Date and
the Additional Filing Deadline.
     “Additional Filing Date” means the date on which the Additional
Registration Statement is filed with the SEC.
     “Additional Filing Deadline” means if Cutback Shares are required to be
included in the Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date or the last
Additional Effective Date, as applicable.
     “Additional Registrable Securities” means (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Preferred Shares, the
Conversion Shares or the Cutback Shares, as applicable, as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
without regard to any limitations on conversions and/or redemptions of the
Preferred Shares.

1



--------------------------------------------------------------------------------



 



     “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
any Additional Registrable Securities.
     “Additional Required Registration Amount” means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(h), without regard to any limitations on conversion and/or
redemption of the Preferred Shares.
     “Blue Sky Filing” shall have the meaning set forth in Section 6(a) hereof.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Certificate of Designations” shall have the meaning set forth in the
preamble.
     “Closing Date” shall have the meaning set forth in the Purchase Agreement.
     “Common Stock” shall have the meaning set forth in the preamble.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “Conversion Shares” shall have the meaning set forth in the preamble.
     “Cutback Shares” means any of the Initial Required Registration Amount or
the Additional Required Registration Amount of Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. The number of Cutback Shares shall be allocated pro rata among the Holders.
     “EDGAR” shall have the meaning set forth in Section 3(a)(iv).
     “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.
     “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.
     “Eligible Market” shall mean the Principal Market, The New York Stock
Exchange, Inc., The NYSE Amex Equities, The NASDAQ Capital Market or The NASDAQ
Global Market.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Filing Deadline” means the Initial Filing Deadline, the Additional Filing
Deadline, the Underwritten Shelf Filing Deadline, as applicable.
     “Filing Failure” shall have the meaning set forth in Section 2(i) hereof.

2



--------------------------------------------------------------------------------



 



     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the
Registrable Securities.
     “Holders” shall mean the Purchaser, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become owners of Registrable Securities.
     “Incidental Registration” shall have the meaning set forth in Section 2(d)
hereof.
     “Incidental Registration Statement” means a registration statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2(d) and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein..
     “Indemnified Person” shall have the meaning set forth in Section 6(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 6(c)
hereof.
     “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.
     “Initial Effectiveness Deadline” means the date which is one hundred eighty
(180) calendar days after the Closing Date.
     “Initial Filing Deadline” means the date which is ninety (90) calendar days
after the Closing Date.
     “Initial Registrable Securities” means (i) the Conversion Shares issued or
issuable upon conversion of the Preferred Shares and (ii) any capital stock of
the Company issued or issuable, with respect to the Conversion Shares or the
Preferred Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversion and/or redemption of the Preferred Shares.
     “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Initial Registrable Securities.
     “Initial Required Registration Amount” means 150% of the number of
Conversion Shares issued and issuable pursuant to the Preferred Shares as of the
Trading Day immediately preceding the applicable date of determination, subject
to adjustment as provided in Section 2(h), without regard to any limitations on
conversions and/or redemptions of the Preferred Shares.
     “Initiating Holders” means, with respect to a particular registration, the
Holders who initiated the Shelf Underwriting Request for such registration.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

3



--------------------------------------------------------------------------------



 



     “Issuer Information” shall have the meaning set forth in Section 6(a)
hereof.
     “Legal Counsel” shall have the meaning set forth in Section 2(f) hereof.
     “Maintenance Failure” shall have the meaning set forth in Section 2(i)
hereof.
     “Majority Holders” shall mean the Holders of a majority of the outstanding
Registrable Securities; provided that whenever the consent or approval of
Holders of a specified percentage of Registrable Securities is required
hereunder, any Registrable Securities owned directly or indirectly by the
Company or any of its affiliates (other than the Purchaser and its affiliates)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage or amount.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Preferred Shares” shall have the meaning set forth in the preamble.
     “Principal Market” means The NASDAQ Global Select Market.
     “Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Purchaser” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Initial Registrable Securities and
the Additional Registrable Securities; provided that the Securities shall cease
to be Registrable Securities (i) when a Registration Statement with respect to
such Securities has become effective under the Securities Act and such
Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities have been sold pursuant to Rule 144 under
the Securities Act under circumstances in which any legend borne by the
Securities relating to restrictions on transferability thereof is removed or
(iii) when such Securities cease to be outstanding.
     “Registration Delay Payments” shall have the meaning set forth in Section
2(i) hereof.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, applicable Eligible Market or Financial
Industry Regulatory Authority registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or

4



--------------------------------------------------------------------------------



 



Holders in connection with blue sky qualification of any Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) (x) the fees and disbursements of
counsel for the Company and (y) the fees and disbursements of Legal Counsel,
(v) the fees and disbursements of all independent public accountants of the
Company, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this Agreement
and (vi) the expenses incurred in connection with making road show presentations
and holding meetings with potential investors to facilitate the distribution and
sale of Registrable Securities which are customarily borne by the Company, but
excluding (x) fees and expenses of counsel to the Underwriters (other than fees
and expenses set forth in clause (ii) above) or the Holders (other than fees and
expenses set forth in clause (iv) above) and (y) underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.
     “Registration Expenses Cap” shall have the meaning set forth in
Section 2(j).
     “Registration Statement” shall mean any registration statement of the
Company that covers any of the Registrable Securities pursuant to the provisions
of this Agreement and all amendments and supplements to any such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.
     “Required Registration Amount” means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.
     “Rule 144” shall have the meaning set forth in Section 5.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Underwriting Request” shall have the meaning set forth in
Section 2(c)(I)(i).
     “Suspension” shall have the meaning set forth in Section 3(d).
     “Staff” shall mean the staff of the SEC.
     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

5



--------------------------------------------------------------------------------



 



     “Underwriter” shall mean each of the investment banks and managers of an
Underwritten Offering.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     “Underwritten Shelf Effectiveness Deadline” shall have the meaning set
forth in Section 2(c)(I)(iv).
     “Underwritten Shelf Filing Deadline” means the date which is thirty
(30) calendar days after a Shelf Underwriting Request.
     “Underwritten Shelf Registration” shall have the meaning set forth in
Section 2(c)(I)(i).
     “Underwritten Shelf Registration Statement” means a registration statement
of the Company which covers the Registrable Securities requested to be included
therein pursuant to the provisions of Section 2(c) and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the prospectus contained therein, all exhibits thereto
and all material incorporated by reference (or deemed to be incorporated by
reference) therein.
     “Withdrawn Registration” shall have the meaning set forth in
Section 2(c)(I)(ii).
     “Withdrawn Request” shall have the meaning set forth in
Section 2(c)(I)(ii).
     2. Registration Under the Securities Act.
          (a) Initial Mandatory Registration. The Company shall prepare, and, as
soon as practicable but in no event later than the Initial Filing Deadline, file
with the SEC the Initial Registration Statement on Form S-3 covering the resale
of all of the Initial Registrable Securities by the Holders as selling
stockholders. In the event that Form S-3 is unavailable for such a registration,
the Company shall use Form S-1 or such other appropriate form, subject to the
provisions of Section 2(g). The Initial Registration Statement prepared pursuant
hereto shall register for resale by the Holders as selling stockholders at least
the number of shares of Common Stock equal to the Initial Required Registration
Amount determined as of the date the Initial Registration Statement is initially
filed with the SEC, subject to adjustment as provided in Section 2(h). The
Initial Registration Statement shall contain (except if otherwise directed by
the Majority Holders) the “Selling Stockholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit A. The Company
shall use its best efforts to have the Initial Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Initial Effectiveness Deadline. By 9:30 a.m. New York time on the Business Day
following the Initial Effective Date, the Company shall file with the SEC in
accordance with Rule 424(b) under the Securities Act the final prospectus to be
used in connection with resales pursuant to such Initial Registration Statement.
     (b) Additional Mandatory Registrations. The Company shall prepare, and, as
soon as practicable but in no event later than the Additional Filing Deadline,
file with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional

6



--------------------------------------------------------------------------------



 



Registrable Securities not previously registered for resale by the Holders as
selling stockholders on an Additional Registration Statement hereunder. To the
extent the Staff does not permit the Additional Required Registration Amount to
be registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC. In the event that Form S-3 is unavailable for such
a registration, the Company shall use Form S-1 or such other appropriate form,
subject to the provisions of Section 2(g). Each Additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the Additional Required Registration
Amount determined as of the date such Additional Registration Statement is
initially filed with the SEC. Each Additional Registration Statement shall
contain (except if otherwise directed by the Majority Holders) the “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit A. The Company shall use its best efforts to have
each Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 a.m. New York time on the Business Day following the Additional
Effective Date, the Company shall file with the SEC in accordance with Rule
424(b) under the Securities Act the final prospectus to be used in connection
with resales pursuant to such Additional Registration Statement.
     (c) Underwritten Shelf Registration.
          I. Right to Underwritten Shelf Registration.
               (i) Subject to the limitations set forth in Section 2(c)(III), at
any time or from time to time, the Majority Holders shall have the right to
request (a “Shelf Underwriting Request”) in writing that the Company file a
post-effective amendment or prospectus supplement to the Registration
Statement(s) filed pursuant to Section 2(a) or Section 2(b) (or any other form
of Registration Statement as the Company deems appropriate) to effect a take
down of the Registrable Securities included in such Registration Statement(s) in
the form of an Underwritten Offering; and such Initiating Holders may require
that all Persons (including other Holders) participating in such registration
sell their Registrable Securities to the Underwriters at the same price and on
the same terms of underwriting applicable to the Initiating Holders. The sole or
managing Underwriters and any additional investment bankers and managers to be
used in connection with such registration shall be selected by the Initiating
Holders holding a majority of the Registrable Securities for which registration
was requested in the Shelf Underwriting Request, subject to the approval of the
Company (such approval not to be unreasonably withheld or delayed). Any
registration filed pursuant to this Section 2(c) shall be referred to herein as
an “Underwritten Shelf Registration”). In no event shall the Company be required
to effect, in the aggregate, more than two (2) Underwritten Shelf Registrations;
provided, however, that such number shall be increased to the extent the Company
does not include, pursuant to Section 2(c)(II) in what would otherwise be the
final registration, the number of Registrable Securities required to be
registered; provided, further, that such number shall not include any
registration effected pursuant to this Section 2(c) because the SEC prohibits
the Purchaser from participating in a Registration Statement filed pursuant to
Section 2(a) or Section 2(b) as a selling stockholder (by requiring the
Purchaser to be named in such Registration Statement(s) as an underwriter, or
otherwise).

7



--------------------------------------------------------------------------------



 



                    (1) Each Shelf Underwriting Request shall specify the amount
of Registrable Securities intended to be disposed of by such Holders and the
intended method of disposition thereof.
                    (2) As promptly as practicable, but no later than five
(5) Business Days after receipt of a Shelf Underwriting Request, the Company
shall give written notice of such requested registration to all other Holders of
Registrable Securities.
                    (3) Subject to the limitations set forth in
Section 2(c)(II), the Company shall include in an Underwritten Shelf
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders and (ii) the Registrable Securities intended to be disposed
of by any other Holder which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) Business Days after the receipt of such
written notice from the Company.
                    (4) The Company, as expeditiously as possible, but in no
event later than the Underwritten Shelf Filing Deadline, shall cause to be filed
with the SEC an Underwritten Shelf Registration Statement providing for the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by all such Holders, to the extent
necessary to permit the disposition of such Registrable Securities so to be
registered in accordance with the intended methods of disposition thereof
specified in such Shelf Underwriting Request or further requests.
                    (5) The Company shall use its best efforts to have such
Underwritten Shelf Registration Statement declared effective by the SEC as soon
as practicable thereafter and to keep such Underwritten Shelf Registration
Statement continuously effective until such time as all of such Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by the seller(s) thereof set forth in such Underwritten Shelf
Registration Statement.
                    (6) The Company shall notify the Majority Holders in writing
no later than ten (10) days before filing any other registration statement as
contemplated by Section 2(c)(V).
               (ii) A Shelf Underwriting Request may be withdrawn prior to the
filing of the Underwritten Shelf Statement by the Majority Holders of the
Registrable Securities to be included in such Registration Statement (a
“Withdrawn Request”) and an Underwritten Shelf Registration Statement may be
withdrawn prior to the effectiveness thereof by the Majority Holders of the
Registrable Securities to be included in such Underwritten Shelf Registration
Statement (a “Withdrawn Registration”) and, for purposes of counting the maximum
number of Underwritten Shelf Registrations to which the Holders are entitled
pursuant to the provisions of this Section 2(c), such withdrawals shall be
treated as an Underwritten Shelf Registration which shall have been effected
pursuant to this Section 2(c), unless the Majority Holders of Registrable
Securities to be included in such Registration Statement reimburse the Company
for its reasonable out-of-pocket Registration Expenses relating to the
preparation and filing of such Underwritten Shelf Registration Statement within
the later of (i) ten (10) Business

8



--------------------------------------------------------------------------------



 



Days of a Withdrawn Registration and (ii) ten (10) Business Days after the
Company delivers to the Majority Holders a statement detailing such reasonable
out-of-pocket Registration Expenses; provided; however, that if a Withdrawn
Request or Withdrawn Registration is made (A) because of a Material Adverse
Effect (as defined in the Purchase Agreement) or an event described in Section
8(a) of the Purchase Agreement occurs, or (B) because the sole or lead managing
Underwriter advises that the amount of Registrable Securities to be sold in such
offering be reduced pursuant to Section 2(c)(II) by more than 10% of the
Registrable Securities to be included in such Registration Statement, or
(C) because of a Suspension pursuant to Section 3(d), or (D) because the Company
files another registration statement during the Post Shelf Underwritten Request
Period (as defined in Section 2(c)(V)), then such withdrawal shall not be
treated as an Underwritten Shelf Registration effected pursuant to this Section
2(c) (and shall not be counted toward the number of Underwritten Shelf
Registrations to which such Holders are entitled), and the Company shall pay all
Registration Expenses in connection therewith (subject to Section 2(j)). Any
Holder requesting inclusion in any Underwritten Shelf Registration may, at any
time prior to the date the Underwritten Shelf Registration Statement is declared
effective (and for any reason), revoke such request by delivering written notice
to the Company revoking such requested inclusion, subject in the case of a
Withdrawn Request to the provisions set forth in this section.
                    (iii) The registration rights granted pursuant to the
provisions of this Section 2(c) shall be in addition to the registration rights
granted pursuant to the other provisions of Section 2 hereof.
                    (iv) Notwithstanding anything to the contrary contained
herein, the Company shall have the right to delay its participation in, the
filing of or the effectiveness of any Underwritten Shelf Registration if in the
good faith opinion of the Board of Directors of the Company, the Company’s
participation in an Underwritten Shelf Registration would be impractical or
inadvisable at such time, provided, however, that any such delay shall not
exceed 45 days; provided, further that any such delay will count towards the
maximum number and duration of any Suspension satisfying the requirements of
Section 3(d) (such that (i) if the Company files the Underwritten Shelf
Registration Statement at any time after the Underwritten Shelf Filing Deadline,
each day after the Underwritten Shelf Filing Deadline shall count towards the
Suspension permitted by Section 3(d) and (ii) if the Underwritten Shelf
Registration Statement is declared effective by the SEC (x) in the event that
the Registration Statement is not subject to a review by the SEC pursuant to
which the SEC issues comments, at any time after the date which is sixty
(60) calendar days after the Underwritten Shelf Filing Deadline or (y) in the
event that the Registration Statement is subject to a review by the SEC pursuant
to which the SEC issues comments, at any time after the date which is one
hundred twenty (120) calendar days after the Underwritten Shelf Filing Deadline
(the “Underwritten Shelf Effectiveness Deadline”), each day after the
Underwritten Shelf Effectiveness Deadline shall count towards the Suspension
permitted by Section 3(d)).
               II. Priority in Underwritten Shelf Registrations. If the sole or
lead managing Underwriter, as the case may be, of such Underwritten Offering
shall advise the Company in writing (with a copy to each Holder requesting
registration) on or before the date five (5) Business Days prior to the date
then scheduled for such offering that, in its opinion, the amount of Registrable
Securities, if any, requested to be included in such Underwritten Shelf

9



--------------------------------------------------------------------------------



 



Registration exceeds the number which can be sold in such offering within a
price range reasonably acceptable to the Majority Holders of the Registrable
Securities to be included in such Registration Statement (such writing to state
the basis of such opinion and the approximate number of Registrable Securities
which may be included in such offering), the Company shall include in such
Underwritten Shelf Registration to the extent of the number which the Company is
so advised may be included in such offering without such effect, the Registrable
Securities requested to be included in the Underwritten Shelf Registration by
the Holders allocated, pro rata among the Holders based on the number of
Registrable Securities held by each Holder (on an as converted, fully-diluted
basis and without giving effect to any exercise or conversion limitations
contained in any such convertible or exercisable securities held by any such
party). In the event the Company shall not, by virtue of this Section 2(c)(II),
include in any Underwritten Shelf Registration all of the Registrable Securities
of any Holder requesting to be included in such Underwritten Shelf Registration,
such Holder may, upon written notice to the Company given within five
(5) Business Days of the time such Holder first is notified of such matter,
reduce the amount of Registrable Securities it desires to have included in such
Underwritten Shelf Registration, whereupon only the Registrable Securities, if
any, it desires to have included will be so included and the Holders not so
reducing shall be entitled to a corresponding increase in the amount of
Registrable Securities to be included in such Underwritten Shelf Registration.
          III. Limitations on Registrations. In no event shall the Company be
required to effect an Underwritten Shelf Registration unless the reasonably
anticipated aggregate offering price to the public of all Registrable Securities
for which registration has been requested by Holders, will be at least
$25,000,000 or, if the foregoing is not satisfied, all of the Registrable
Securities held by the Holders requiring registration are included in the
Underwritten Shelf Registration; and
          IV. Effective Registration Statement; Suspension. An Underwritten
Shelf Registration Statement shall not be deemed to have become effective (and
the related registration will not be deemed to have been effected) (i) unless it
has been declared effective by the SEC and remains effective in compliance with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Underwritten Shelf Registration
Statement, (ii) if the offering of any Registrable Securities pursuant to such
Underwritten Shelf Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, or (iii) if the conditions to closing specified in an
underwriting agreement to which the Company is a party are not satisfied other
than by the sole reason of any breach, failure or action by the Holders of
Registrable Securities or are not otherwise waived by the parties entitled to do
so. The Underwritten Shelf Registration Statement shall contain (except if
otherwise directed by the Required Holders) the “Selling Stockholder” and “Plan
of Distribution” sections in substantially the form attached hereto as
Exhibit A. By 9:30 a.m. New York time on the second (2nd) Business Day following
any effective date of any Underwritten Shelf Registration Statement, the Company
shall file with the SEC in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement. For the avoidance of doubt, the requirement of the
Company to file a final prospectus pursuant to the immediately preceding
sentence shall only apply to the extent any Holders are included in such
Underwritten Shelf Registration Statement.

10



--------------------------------------------------------------------------------



 



          V. Other Registrations. During the period (i) beginning on the date of
a Shelf Underwriting Request and (ii) ending on the date that is 90 days after
the date that an Underwritten Shelf Registration Statement filed pursuant to
such Shelf Underwriting Request has been declared effective by the SEC or, if
the Majority Holders of the Registrable Securities to be included in such
Registration Statement shall withdraw such Shelf Underwriting Request or such
Underwritten Shelf Registration Statement, on the date of such Withdrawn Request
or such Withdrawn Registration Statement (such period, the “Post Shelf
Underwriting Request Period”), the Company shall not, without consulting with
the Majority Holders of the Registrable Securities to be or that have been
included in such Registration Statement in good faith regarding the timing
thereof, file a registration statement pertaining to any other securities of the
Company (other than (i) a registration relating solely to the sale of securities
to participants in a Company employee stock or similar plan on Form S-8,
(ii) another Underwritten Shelf Registration Statement pursuant to the terms of
this Agreement, (iii) a registration statement pursuant to that certain
Registration Rights Agreement dated of even date herewith by and between the
Company and the Purchaser regarding the registration of the Company’s Floating
Rate Senior Unsecured Notes due 2016, (iv) a registration statement pursuant to
that certain Registration Rights Agreement dated as of October 9, 2009 regarding
the registration of the Company’s 9.625% Senior Secured Notes due 2015 or
(v) any registration of debt securities of the Company that are not convertible
or exchangeable for equity securities of the Company or any of its
subsidiaries).
          VI. Information. The Company agrees to include in any such
Registration Statement all information which any selling Holder, upon advice of
Legal Counsel, shall reasonably request.
     (d) Incidental Registration.
          I. Right to Include Registrable Securities.
          (i) If the Company at any time or from time to time proposes to
register any of its securities under the Securities Act (other than in a
registration on Form S-4 or S-8 or any successor form to such forms) whether or
not pursuant to registration rights granted to other holders of its securities
and whether or not for sale for its own account, the Company shall deliver
prompt written notice (which notice shall be given at least ten (10) Business
Days prior to such proposed registration) to all Holders of Registrable
Securities of its intention to undertake such registration, describing in
reasonable detail the proposed registration and method of distribution
(including, if known to the Company, the anticipated range of the proposed
offering price, the class and number of securities proposed to be registered and
the distribution arrangements) and of such Holders’ right to participate in such
registration under this Section 2(d) as hereinafter provided. Subject to the
other provisions of this paragraph (i) and Section 2(d)(II), upon the written
request of any Holder made within twenty (20) calendar days after the receipt of
such written notice (which request shall specify the amount of Registrable
Securities to be registered and the intended method of disposition thereof), the
Company shall effect the registration under the Securities Act of all
Registrable Securities requested by Holders to be so registered (an “Incidental
Registration”), to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be registered, by inclusion of such Registrable Securities in the
Registration Statement which covers

11



--------------------------------------------------------------------------------



 



the securities which the Company proposes to register and shall cause such
Registration Statement to become and remain effective with respect to such
Registrable Securities in accordance with the registration procedures set forth
in Section 3. If an Incidental Registration involves an Underwritten Offering,
immediately upon notification to the Company from the Underwriter of the price
at which such securities are to be sold, the Company shall so advise each
participating Holder. The Holders requesting inclusion in an Incidental
Registration may, at any time prior to the Incidental Registration Statement is
declared effective by the SEC (and for any reason), revoke such request by
delivering written notice to the Company revoking such requested inclusion.
          (ii) If at any time after giving written notice of its intention to
register any securities and prior to the date the Incidental Registration
Statement is declared effective by the SEC filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each Holder and, thereupon, (A) in the
case of a determination not to register, the Company shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith pursuant to Section 2(j)), without prejudice,
however, to the rights of Holders to cause such registration to be effected as a
registration under the other provisions of Section 2, and (B) in the case of a
determination to delay such registration, the Company shall be permitted to
delay the registration of such Registrable Securities for the same period as the
delay in registering such other securities; provided, however, that if such
delay shall extend beyond 120 days from the date the Company received a request
to include Registrable Securities in such Incidental Registration, then the
Company shall again give all Holders the opportunity to participate therein and
shall follow the notification procedures set forth in the preceding paragraph.
There is no limitation on the number of such Incidental Registrations pursuant
to this Section 2(d) which the Company is obligated to effect.
          (iii) The registration rights granted pursuant to the provisions of
this Section 2(d) shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2 hereof.
          II. Priority in Incidental Registration. If an Incidental Registration
involves an Underwritten Offering, and the sole or the lead managing
Underwriter, as the case may be, of such Underwritten Offering shall advise the
Company in writing (with a copy to each Holder requesting registration) on or
before the date five (5) days prior to the date then scheduled for such offering
that, in its opinion, the amount of securities (including Registrable
Securities) requested to be included in such registration exceeds the amount
which can be sold in such offering without materially interfering with the
successful marketing of the securities being offered (such writing to state the
basis of such opinion and the approximate number of such securities which may be
included in such offering without such effect), the Company shall include in
such registration, to the extent of the number which the Company is so advised
may be included in such offering without such effect, (i) in the case of a
registration initiated by the Company, (A) first, the securities that the
Company proposes to register for its own account, (B) second, the Registrable
Securities requested to be included in such registration by the Holders,
allocated pro rata in proportion to the number of Registrable Securities
requested to be included

12



--------------------------------------------------------------------------------



 



in such registration by each of them, and (C) third, other securities of the
Company to be registered on behalf of any other Person, and (ii) in the case of
a registration initiated by a Person other than the Company, (A) first, the
securities proposed to be registered by any Persons initiating such
registration, allocated pro rata in proportion to the number of securities
requested to be included in such registration by each of them, and (B) second,
the Registrable Securities requested to be included in such registration by the
Holders, allocated pro rata in proportion to the number of securities requested
to be included in such registration by each of them; provided, however, that in
the event the Company will not, by virtue of this Section 2(d)(II), include in
any such registration all of the Registrable Securities of any Holder requested
to be included in such registration, such Holder may, upon written notice to the
Company given within three (3) days of the time such Holder first is notified of
such matter, reduce the amount of Registrable Securities it desires to have
included in such registration, whereupon only the Registrable Securities, if
any, it desires to have included will be so included and the Holders not so
reducing shall be entitled to a corresponding increase in the amount of
Registrable Securities to be included in such registration.
          III. Selection of Underwriters. If any Incidental Registration
involves an Underwritten Offering, the sole or managing Underwriter(s) and any
additional investment bankers and managers to be used in connection with such
registration shall be chosen (i) in the case of a registration initiated by the
Company, by the Company in its sole discretion and (ii) in the case of a
registration initiated by a Person other than the Company or any Holder of
Registrable Securities, by such Person in its sole discretion.
     (e) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Holders based on the number of Registrable Securities held by
each Holder at the time the Registration Statement covering such initial number
of Registrable Securities or increase or decrease thereof is declared effective
by the SEC. In the event that a Holder sells or otherwise transfers any of such
Holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Holders, pro rata based on the number of
Registrable Securities then held by such Holders which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement filed with the
SEC pursuant to Section 2(a), Section 2(b) or Section 2(c) hereof without the
prior written consent of the Majority Holders.
     (f) Legal Counsel. The Majority Holders shall have the right to select one
legal counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the Majority Holders. The Company shall reasonably
cooperate with Legal Counsel and the Majority Holders shall cause Legal Counsel
to reasonably cooperate with the Company in performing the Company’s obligations
under this Agreement.
     (g) Ineligibility for Form S-3. In the event that Form S-3 is not available
for the registration

13



--------------------------------------------------------------------------------



 



of the resale of Registrable Securities hereunder, the Company shall undertake
to (i) register the resale of the Registrable Securities on another appropriate
form and (ii) register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
     (h) Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a),
Section 2(b) or Section 2(c) is insufficient to cover all of the Registrable
Securities required to be covered by such Registration Statement or a Holder’s
allocated portion of the Registrable Securities pursuant to Section 2(e), the
Company shall amend the applicable Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover at least the Required Registration Amount as of the Trading
Day immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises. The
Company shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than 80% of
the Required Registration Amount required to be included therein. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations and/or redemption on the conversion of the Preferred Shares and
such calculation shall assume that the Preferred Shares are then convertible
into shares of Common Stock at the then prevailing Conversion Rate (as defined
in the Certificate of Designations).
     (i) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the respective Filing Deadline (a “Filing Failure”) or (B) not declared
effective by the SEC on or before the respective Effectiveness Deadline, (an
“Effectiveness Failure”) or (ii) on any day after the respective Effective Date
sales of all of the Registrable Securities required to be included on such
Registration Statement cannot be made (other than during a Suspension allowed
pursuant to Section 3(d)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of the suspension of trading or any
other limitation imposed by an Eligible Market, a failure to keep such
Registration Statement effective, a failure to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or a
failure to register a sufficient number of shares of Common Stock or to maintain
the listing of the Common Stock) (a “Maintenance Failure”) then, as partial
relief for the damages to any Holder by reason of any such delay in or reduction
of its ability to sell the underlying shares of Common Stock (which remedy shall
not be exclusive of any other remedies available at law or in equity, including,
without limitation, specific performance), the Company shall pay to each holder
of Registrable Securities relating to such Registration Statement an amount
equal to one percent (1.0%) of the Liquidation Preference (as defined in the
Certificate of Designations) of such Holder’s Preferred Shares, which underlying
shares of Common Stock are included in such Registration Statement. At the
Company’s option,

14



--------------------------------------------------------------------------------



 



such amounts may be paid in cash; provided that if such amounts are not paid in
cash on the dates set forth in the following sentence, then such amounts shall
automatically accrue and be added to the Liquidation Preference as of such date.
Such amounts shall be paid on each of the following dates: (i) on the thirtieth
day after the date of a Filing Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Filing Failure is
cured; (ii) on the thirtieth day after the date of an Effectiveness Failure and
every thirtieth day thereafter (pro rated for periods totaling less than thirty
days) until such Effectiveness Failure is cured; and (iii) on the thirtieth day
after the date of a Maintenance Failure and every thirtieth day thereafter (pro
rated for periods totaling less than thirty days) until such Maintenance Failure
is cured. The payments to which a holder shall be entitled pursuant to this
Section 2(i) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the dates set
forth above and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. Notwithstanding the foregoing,
no Registration Delay Payments shall be due to a Holder pursuant to this Section
2(i) as a result of and solely to the extent of (i) a Filing Failure or an
Effectiveness Failure caused solely by such Holder’s exercise of its rights
pursuant to Section 3(a)(xii), (ii) an Effectiveness Failure with respect to any
Holder caused solely by such Holder’s exercise of its rights pursuant to Section
3(e) or (ii) a Filing Failure caused solely by a Holder’s failure to provide to
the Company the information regarding such Holder that is required to be
included in the applicable Registration Statement.
     (j) The Company shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) or Section 2(b) hereof. The Company shall
pay all Registration Expenses in connection with any registration pursuant to
Section 2(c) or Section 2(d) hereof, provided that the Company shall not be
required to pay for any Registration Expenses incurred pursuant to Section 2(c)
or Registration Expenses of the type described in clause (iv)(y) of the
definition of Registration Expenses incurred pursuant to Section 2(d) which in
the aggregate exceed $750,000 (the “Registration Expenses Cap”) (other than, for
the avoidance of doubt, any Registration Expenses incurred by the Company that
are not reasonable out-of-pocket expenses). Each Holder shall pay all
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Registrable
Securities pursuant to a Registration Statement.
     (k) A Registration Statement pursuant to Section 2(a), Section 2(b),
Section 2(c) or Section 2(d) hereof will not be deemed to have become effective
unless it has been declared effective by the SEC or is automatically effective
upon filing with the SEC as provided by Rule 462 under the Securities Act.
     (l) Without limiting the remedies available to the Purchaser and the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Purchaser or the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, the Purchaser or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Section 2(a), Section 2(b), Section 2(c) and Section 2(d) hereof.
     3. Registration Procedures.

15



--------------------------------------------------------------------------------



 



     (a) In connection with its obligations pursuant to Section 2(a),
Section 2(b), Section 2(c), Section 2(d), Section 2(g) or Section 2(h) hereof,
the Company shall:
     (i) use its reasonable best efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;
     (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule
424(b) under the Securities Act;
     (iii) to the extent any Free Writing Prospectus is used, file with the SEC
any Free Writing Prospectus that is required to be filed by the Company with the
SEC in accordance with the Securities Act and to retain any Free Writing
Prospectus not required to be filed;
     (iv) furnish to each Holder of Registrable Securities, to Legal Counsel, to
counsel for such Holders and to each Underwriter of an Underwritten Offering of
Registrable Securities, if any, without charge, as many copies of each
Prospectus, preliminary prospectus or Free Writing Prospectus, and any amendment
or supplement thereto, as such Legal Counsel, Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder, provided, however, that any such document’s
availability on the SEC’s Electronic Data Gathering Analysis and Retrieval
System database (or any successor thereto) (“EDGAR”) shall satisfy such
obligation; and the Company consents to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;
     (vi) use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement becomes effective; cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that the Company shall not be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
promptly notify Legal Counsel and each Holder who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under applicable state securities or blue sky laws of any jurisdiction or
its receipt of notice of the initiation or threat of any proceeding for such
purpose;

16



--------------------------------------------------------------------------------



 



     (vii) notify Legal Counsel and each Holder of Registrable Securities and
counsel for such Holders promptly and, if requested by any such Legal Counsel,
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, provided, however, that any such document’s
availability on EDGAR shall satisfy such obligation, (2) of any request by the
SEC or any state securities authority for amendments and supplements to a
Registration Statement, Prospectus or any Free Writing Prospectus or for
additional information regarding a Holder after the Registration Statement has
become effective, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Registration Statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Securities Act, (4) if, between the applicable Effective
Date of a Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (5) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in such Registration Statement or the related Prospectus or any Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and (6) of any
determination by the Company that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus or any Free Writing
Prospectus would be appropriate; for the avoidance of doubt, the foregoing shall
not require the Company to provide notice when the Company files a periodic
report pursuant to the Exchange Act;
     (viii) use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the resolution
of any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Registration Statement on the proper form, at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order or such resolution;
     (ix) furnish to each Holder of Registrable Securities, without charge, at
least one conformed copy of each Registration Statement and any post-effective
amendment thereto (without any documents incorporated therein by reference or
exhibits thereto, unless requested); provided, however, that any such document’s
availability on EDGAR shall satisfy such obligation;
     (x) cooperate with the Holders of Registrable Securities to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and enable such
Registrable Securities to be issued in such denominations and registered in such
names (to the extent that the delivery of securities is consistent with the
provisions of the Certificate of Designations) as such Holders may reasonably
request upon the later of (i) three (3) Business Days prior to the closing of
any sale of Registrable Securities and

17



--------------------------------------------------------------------------------



 



(ii) three (3) Business Days following such written request and the delivery of
the appropriate documentation to the Company by such Holders of Registrable
Securities;
     (xi) upon the occurrence of any event contemplated by Section 3(a)(vii)(5)
hereof, use its reasonable best efforts to prepare and file with the SEC a
supplement or post-effective amendment to such Registration Statement or the
related Prospectus or any Free Writing Prospectus or any document incorporated
therein by reference so that, as thereafter publicly filed on EDGAR, or,
otherwise, as delivered to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and upon the Holders’ receipt of the notice
described in Section 3(a)(vii)(5), such Holders hereby agree to suspend use of
the Prospectus or any Free Writing Prospectus, as the case may be, until the
Company has amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;
     (xii) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Majority Holders of Registrable Securities included in such Registration
Statement and Legal Counsel and make such of the representatives of the Company
as shall be reasonably requested by the Majority Holders of Registrable
Securities included in such Registration Statement or Legal Counsel available
for discussion of such document at reasonable times and upon reasonable prior
notice; and the Company shall not, at any time after initial filing of a
Registration Statement, use or file any Prospectus, any Free Writing Prospectus,
any amendment of or supplement to a Registration Statement or a Prospectus or a
Free Writing Prospectus, or any document that is to be incorporated by reference
into a Registration Statement, a Prospectus or a Free Writing Prospectus, of
which the Majority Holders of Registrable Securities included in such
Registration Statement and Legal Counsel shall not have previously been advised
and furnished a copy or to which the Purchaser or Legal Counsel and the Holders
of Registrable Securities included in such Registration Statement or their
counsel shall reasonably object;
     (xiii) make available for inspection by a representative of the Holders of
the Registrable Securities (an “Inspector”), any Underwriter participating in
any disposition pursuant to such Registration Statement, any attorneys and
accountants designated by a majority of the Holders of Registrable Securities to
be included in such Registration and any attorneys and accountants designated by
such Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries, and use reasonable efforts to cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such Inspector, Underwriter, attorney or accountant in
connection with a Registration Statement, in each case, as is customary for
similar “due diligence” examinations in the context of underwritten offerings;
provided that any information that is provided by the Company to such Inspector,
Underwriter, Holder, attorney or accountant in connection with a Registration

18



--------------------------------------------------------------------------------



 



Statement shall be kept confidential by such Persons, unless disclosure thereof
is required to be made in connection with a court, administrative or regulatory
proceeding or required by law, or such information is or has become available to
the public generally through the Company or through a third party without such
Person’s involvement with such disclosure in breach of its obligations of
confidentiality to the Company, or the Company consents to the non-confidential
treatment of such information;
     (xiv) use its reasonable best efforts to cause all Registrable Securities
to be listed on any securities exchange or any automated quotation system on
which the Common Stock of the Company is then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;
     (xv) if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, promptly include in a Prospectus supplement
or post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein in accordance with the terms
of this Agreement and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company’s receipt
of such notification of the matters to be so included in such filing;
     (xvi) enter into such customary agreements and take all such other actions
in connection therewith (including those requested by the Holders of a majority
of the Registrable Securities covered by the Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Holders and such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in Underwritten Offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountant of any subsidiary of the Company, or of any
business acquired by the Company for which financial statements and financial
data are or are required to be included in the Registration Statement) addressed
to each Underwriter of Registrable Securities (including, without limitation, to
any Holder if such Holder is required to be identified as an underwriter
pursuant to applicable securities laws) and, at the request of the Company and
subject to the approval of such independent certified public accountants of the
Company, such “comfort” letters may also be addressed to the Company’s Board of
Directors, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus, Prospectus or Free Writing Prospectus and (4) deliver
such documents and certificates to each underwriter (including, without
limitation, to any Holder if such Holder is required to be identified as an
underwriter pursuant to applicable securities laws) as may be reasonably
requested by the Holders of a majority of the Registrable Securities

19



--------------------------------------------------------------------------------



 



being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (1) above
and to evidence compliance with conditions customarily contained in an
underwriting agreement;
     (xvii) use its reasonable best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities; and
     (xviii) unless available on EDGAR, make generally available to its security
holders as soon as practical, but not later than 90 days after the close of the
period covered thereby, all information contemplated by the provisions of
Rule 158 under the Securities Act covering a 12-month period beginning not later
than the first day of the Company’s fiscal quarter next following the applicable
Effective Date of a Registration Statement.
          (b) The Company may require each Holder of Registrable Securities to
furnish to the Company such information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company may
from time to time reasonably request in writing.
          (c) Each Holder of Registrable Securities covered in such Registration
Statement agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(a)(vii) (3) or
3(a)(vii)(5) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(xi) hereof and, if so
directed by the Company, such Holder will deliver to the Company all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Free Writing Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice,
and the Company may exclude from such registration the Registrable Securities of
any Holder that unreasonably fails to furnish such information within ten
(10) Business Days after receiving such request, without prejudice to that
Holder’s right to request participation in subsequent amendments to or filings
of a Registration Statement.
          (d) Notwithstanding anything to the contrary herein, at any time after
the date a Registration Statement filed pursuant to this Agreement has been
declared effective by the SEC, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company, otherwise required. If the Company shall give any notice
to suspend the disposition of Registrable Securities pursuant to a Registration
Statement by reason of the immediately preceding sentence, the Company shall
extend the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus or any Free Writing Prospectus
necessary to resume

20



--------------------------------------------------------------------------------



 



such dispositions. The Company may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 45 days for each
suspension and there shall not be more than two suspensions in effect during any
365 day period, unless the Majority Holders consent in writing to any such
additional or longer suspension (each such suspension satisfying the
requirements of this Section 3(d), a “Suspension”).
          (e) Neither the Company nor any subsidiary or affiliate thereof shall
identify any Holder as an underwriter in any public disclosure or filing with
the SEC or the Principal Market or any Eligible Market and any Holder being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement.
          (f) The Holders included in a Registration Statement shall be required
to notify the Company in writing of any change in the information provided in
writing to the Company expressly for use or expressly for incorporation in a
Registration Statement to the extent such change would cause such Registration
Statement to contain an untrue statement of a material fact or would cause such
Registration Statement to omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.
     4. Underwritten Offerings.
          (a) Requests for Underwritten Offerings. If requested by the sole or
lead managing Underwriter for any Underwritten Offering pursuant to
Section 2(c), the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Majority Holders of the Registrable
Securities included in such Registration Statement and the Company.
          (b) Holders of Registrable Securities to be Parties to Underwriting
Agreement. The Holders of Registrable Securities to be distributed by
Underwriters in an Underwritten Offering contemplated by Section 2 shall be
parties to the underwriting agreement between the Company and such Underwriters
and may, at such Holders’ option, require that any or all of the representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Underwriters shall also be made to and for the benefit
of such Holders of Registrable Securities and that any or all of the conditions
precedent to the obligations of such Underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holders of
Registrable Securities; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a selling Holder for inclusion in the
Registration Statement. No Holder shall be required to make any representations
or warranties to, or agreements with, the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
Registrable Securities and such Holder’s intended method of disposition.
          (c) Participation in Underwritten Registration. Notwithstanding
anything herein to the contrary, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell its securities on the
same terms and conditions provided in any underwritten arrangements approved by
the Persons entitled hereunder to approve such arrangement and (ii) accurately
completes and executes in a timely manner all questionnaires, powers of
attorney, indemnities, custody agreements, underwriting agreements and other

21



--------------------------------------------------------------------------------



 



documents customary for such an offering and reasonably required under the terms
of such underwriting arrangements.
     5. Reports Under the Exchange Act.
          With a view to making available to the Holders the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Holders to sell securities
of the Company to the public without registration (“Rule 144”), the Company
agrees to:
               (a) make and keep public information available, as those terms
are understood and defined in Rule 144;
               (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
               (c) furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) unless available on
EDGAR, a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Holders to sell such
securities pursuant to Rule 144 without registration; provided that the Holders
shall accept certificates and opinions from the Company’s general counsel as
satisfying the Company’s requirement under this clause (iii) only to the extent
such certificates and opinions are acceptable to the Company’s transfer agent in
order for the Company’s transfer agent to transfer legend free securities.
     6. Indemnification and Contribution.
     (a) The Company agrees to indemnify and hold harmless the Purchaser and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls the Purchaser or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement (including any post-effective amendment thereto) or in
any filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”) or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements

22



--------------------------------------------------------------------------------



 



therein, in the light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to the Purchaser or information relating to any
Holder furnished to the Company in writing expressly for use therein. In
connection with any Underwritten Offering permitted by Section 3, the Company
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their respective affiliates and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement, any Prospectus, any Free Writing
Prospectus or any Issuer Information.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the directors of the Company, each officer of the Company
who signed the Registration Statement and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Company in writing
by such Holder expressly for use or expressly for incorporation in any
Registration Statement, any Prospectus and any Free Writing Prospectus.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 6 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 6. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 6
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying

23



--------------------------------------------------------------------------------



 



Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for the Purchaser, its affiliates, directors and officers and
any control Persons of the Purchaser shall be designated in writing by the
Purchaser, (y) for any Holder, its directors and officers and any control
Persons of such Holder shall be designated in writing by the Majority Holders
and (z) in all other cases shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request within 30 days
after the date of such settlement. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company from the offering of the Registrable Securities, on the one hand, and by
the Holders from receiving Registrable Securities, on the other hand, or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company on the one
hand and the Holders on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and the Holders on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Holders and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     (e) The Company and the Holders agree that it would not be just and
equitable if

24



--------------------------------------------------------------------------------



 



contribution pursuant to this Section 6 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 6 are several and not joint.
     (f) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Purchaser or any Holder or any Person controlling the Purchaser or any
Holder, or by or on behalf of the Company or the officers or directors of or any
Person controlling the Company and (iii) any sale of Registrable Securities
pursuant to a Registration Statement.
     (h) Notwithstanding anything herein to the contrary, no Holder shall not be
liable under this Section 6 (including, without limitation, under the
indemnification obligations pursuant to Section 6(b) or the contribution
obligations pursuant to Section 6(e)) for any amounts which in the aggregate
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.
     7. General.
     (a) No Inconsistent Agreements. The Company represent, warrant and agree
that (i) the rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted to the holders of any
other outstanding securities issued by the Company under any other agreement and
(ii) the Company has not entered into, or on or after the date of this Agreement
will enter into, any agreement that is inconsistent with the rights granted to
the Holders of Registrable Securities in this Agreement or otherwise conflicts
with the provisions hereof.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority of the outstanding Registrable Securities affected by such amendment,
modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 6 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 7(b)
shall be by a writing executed by each of the

25



--------------------------------------------------------------------------------



 



parties hereto.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class mail
(return receipt requested), telex, telecopier, or any courier guaranteeing
overnight delivery (i) if to a Holder, at the most current address given by such
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 7(c), which address initially is, with respect to the
Purchaser, the address set forth in the Purchase Agreement; (ii) if to the
Company, initially at the Company’s address set forth in the Purchase Agreement
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 7(c); and (iii) if to the Company’s transfer
agent, to BNY Mellon Shareowner Services, 480 Washington Boulevard, Jersey City,
New Jersey 07310, Telephone: [(     ) - ], Facsimile: [(     ) - ], Attention [
     ], (iv) if to Legal Counsel, to Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York 10022, Telephone: (212) 756-2000, Facsimile: (212) 593-5955,
Attention: Stuart D. Freedman, Esq., Email: stuart.freedman@srz.com, (iv) if to
such other Persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 7(c). All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement. If any transferee of any
Holder shall acquire Registrable Securities in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Purchaser shall
have no liability or obligation to the Company with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
     (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Purchaser, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile transmission or other electronic imaging means shall
be as effective as delivery of a manually executed counterpart of this

26



--------------------------------------------------------------------------------



 



Agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
     (h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
     (j) Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company and the Purchaser shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.
* * * * * *
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  COMPANY:    
 
                GEOEYE, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PURCHASER:    
 
                CERBERUS SATELLITE LLC    
 
           
 
  By:   Cerberus Series Four Holdings,    
 
      LLC, its Managing Member    
 
           
 
  By:   Cerberus Institutional Partners,    
 
      L.P. - Series Four, its Managing Member    
 
           
 
  By:   Cerberus Institutional Associates,    
 
      L.L.C., its General Partner    
 
           
 
  By:        
 
     
 
Name: Mark A. Neporent    
 
      Title: Senior Managing Director    

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLING STOCKHOLDERS
     The shares of common stock being offered by the selling stockholders are
those issuable upon conversion of the convertible preferred shares. For
additional information regarding the issuances of the convertible preferred
shares, see “Private Placement of the Convertible Preferred Shares “ above. We
are registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except for the
ownership of the convertible preferred shares, the ownership of the Company’s
Floating Rate Senior Notes due 2016, the designation of a member on the
Company’s board of directors and an observer who is entitled to observe meetings
of the Company’s board of directors, the selling stockholders have not had any
material relationship with us within the past three years.
     The table below lists the selling stockholders and other information
regarding the beneficial ownership of the shares of common stock by each of the
selling stockholders. The second column lists the number of shares of common
stock beneficially owned by each selling stockholder, based on its ownership of
the shares of the convertible preferred shares, as of ___, assuming conversion
of all convertible preferred shares held by the selling stockholders on that
date, without regard to any limitations on conversions and/or redemptions of the
convertible preferred shares and without including any dividend not yet accrued.
     The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.
     In accordance with the terms of a registration rights agreement with the
holders of the convertible preferred shares, this prospectus generally covers
the resale of at least 150% of the number of shares of common stock issued and
issuable upon conversion of the convertible preferred shares as of the trading
day immediately preceding the date the registration statement is initially filed
with the SEC, determined as if the outstanding preferred shares were exercised
in full, as of the Trading Day immediately preceding the date this registration
statement is initially filed with the SEC, without regard to any limitations on
conversions and/or redemptions of the Preferred Shares. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.
     The selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”
Annex A - 1

 



--------------------------------------------------------------------------------



 



                      Number of Shares of   Maximum Number of Shares   Number of
Shares of     Common Stock Owned   of Common Stock to be Sold   Common Stock
Owned Name of Selling stockholder   Prior to Offering   Pursuant to this
Prospectus   After Offering  
Cerberus Satellite LLC (1)
            0  
 
               
(1)
               

Annex A - 2

 



--------------------------------------------------------------------------------



 



 

PLAN OF DISTRIBUTION

     We are registering the shares of common stock issuable upon conversion of
the convertible preferred shares to permit the resale of these shares of common
stock by the holders of the convertible preferred shares from time to time after
the date of this prospectus. We will not receive any of the proceeds from the
sale by the selling stockholders of the shares of common stock. We will bear all
fees and expenses incident to our obligation to register the resale of shares of
common stock by the holders as selling stockholders.
     The selling stockholders may sell all or a portion of the shares of common
stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions and all fees and expenses related thereto. The shares of
common stock may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;     •   in the
over-the-counter market;     •   in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;     •   through the
writing of options, whether such options are listed on an options exchange or
otherwise;     •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales;     •   sales pursuant to Rule 144;

Annex A - 3

 



--------------------------------------------------------------------------------



 



  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;     •   a
combination of any such methods of sale; and     •   any other method permitted
pursuant to applicable law.

     If the selling stockholders effect such transactions by selling shares of
common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling stockholders or
commissions from purchasers of the shares of common stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of common stock or otherwise, if so permitted by the
applicable securities laws, the selling stockholders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
shares of common stock in the course of hedging in positions they assume. The
selling stockholders may also, if so permitted by the applicable securities
laws, sell shares of common stock short and deliver shares of common stock
covered by this prospectus to close out short positions and to return borrowed
shares in connection with such short sales. The selling stockholders may also
loan or pledge shares of common stock to broker-dealers that in turn may sell
such shares.
     The selling stockholders may pledge or grant a security interest in some or
all of the convertible preferred shares or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
     The selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any underwriters, broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling stockholders and any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
     Under the securities laws of some states, the shares of common stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the
Annex A - 4

 



--------------------------------------------------------------------------------



 



shares of common stock may not be sold unless such shares have been registered
or qualified for sale in such state or an exemption from registration or
qualification is available and is complied with.
     There can be no assurance that any selling stockholder will sell any or all
of the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
     The selling stockholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
     We will pay all expenses of the registration of the shares of common stock
required to be paid pursuant to the registration rights agreement, estimated to
be $[      ] in total, including, without limitation, Securities and Exchange
Commission filing fees and expenses of compliance with state securities or “blue
sky” laws; provided, however, that a selling stockholder will pay all
underwriting discounts and selling commissions, if any. We will indemnify the
selling stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.
     Once sold under the shelf registration statement, of which this prospectus
forms a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.
Annex A - 5

 